EXHIBIT 10.2

AMENDMENT NO. 5 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 13, 2007, is by and among ESTERLINE TECHNOLOGIES CORPORATION, a Delaware
corporation (the “Borrower”), the lenders identified on the signature pages
hereto as the Existing Lenders (the “Existing Lenders”), the lenders identified
on the signature pages hereto as the New Lenders (the “New Lenders”, and
together with the Existing Lenders, the “Lenders”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Collateral Agent, Issuing Bank, Swingline Bank and
Administrative Agent (in such capacities, the “Administrative Agent”).

WITNESSETH

WHEREAS, the Borrower, the Existing Lenders and the Administrative Agent are
parties to that certain Credit Agreement dated as of June 11, 2003 (as
previously amended and as further amended, modified, supplemented or restated
from time to time, the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;
and

WHEREAS, the Lenders have agreed to such amendments subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

PART 1

CERTAIN DEFINITIONS

1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

“Amendment No. 5 Effective Date” has the meaning ascribed thereto in
Section 3.1.

1.2 Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Amended Credit Agreement.



--------------------------------------------------------------------------------

PART 2

AMENDMENTS TO CREDIT AGREEMENT

2.1 Amendments to Credit Agreement. The Existing Credit Agreement is hereby
amended in its entirety to read in the form attached to this Amendment as
Exhibit A. The modifications to the Existing Credit Agreement shall be effective
as of the Amendment No. 5 Effective Date and shall apply from such date (and not
retroactively) unless otherwise specifically set forth in the Amended Credit
Agreement.

2.2 Schedules. Those certain Schedules and Exhibits attached to this Amendment
shall replace the corresponding Schedules and Exhibits to the Existing Credit
Agreement, or shall be added to the Credit Agreement, as applicable. All other
Schedules and Exhibits to the Existing Credit Agreement shall not be modified or
otherwise affected.

2.3 Additional Collateral. Notwithstanding Section 2.3 of that certain Amendment
No. 3 to Credit Agreement dated as of November 14, 2005 (the “Third Amendment”)
among the Borrower, the Lenders party thereto and the Administrative Agent, the
parties hereto agree that the obligations of the Loan Parties and the rights of
the Administrative Agent with respect to Collateral shall be governed by the
requirements and provisions of this Amendment (including Section 3.1(e) of this
Amendment) and the Loan Documents as amended hereby (including the Amended
Credit Agreement).

PART 3

CONDITIONS TO EFFECTIVENESS

3.1 Closing Conditions.

This Amendment shall become effective as of the date hereof (the “Amendment
No. 5 Effective Date”) upon satisfaction of the following conditions (in form
and substance reasonably acceptable to the Administrative Agent):

(a) Executed Amendment. Receipt by the Administrative Agent of a copy of this
Amendment duly executed by the Borrower and each of the Lenders and acknowledged
and agreed to by each Subsidiary Guarantor.

(b) Fees. The Administrative Agent shall have received all fees set forth in
that certain Fee Letter, dated February 6, 2007, from the Administrative Agent
and Wachovia Capital Markets, LLC to the Borrower.

(c) Senior Unsecured Notes. Concurrently with the Advances to be made on the
Amendment No. 5 Effective Date, the Borrower shall have received gross proceeds
of at least $175,000,000 from the issuance of senior unsecured notes (the “2007
Senior Notes”) on the Amendment No. 5 Effective Date, and the 2007 Senior Notes
shall have been issued on terms and conditions satisfactory to the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

(d) Acquisition. The Administrative Agent will have received, in form and
substance reasonably satisfactory to the Administrative Agent, (i) copies of
documentation for the acquisition (the “Acquisition”) by Esterline Canadian
Acquisition Corporation, a Canadian company and a wholly-owned direct subsidiary
of the Borrower (the “CMC Acquisition Parent”) of all of the equity interests of
CMC Electronics Holding Inc., a Canadian company (the “Acquired Company”) from
the current equity holder of the Acquired Company (the “Seller”), including the
purchase agreement executed in connection with the Acquisition (the “Acquisition
Agreement”) and all exhibits and schedules thereto and (ii) evidence of all
consents and approvals required pursuant to the terms of the Acquisition
Agreement, including the consent of the board of directors of the Seller. No law
or regulation will be applicable, or event will have occurred, nor will any
litigation or investigation be pending or threatened, that could reasonably be
expected to impose materially adverse conditions, or which could reasonably be
expected to have a material adverse effect, upon the consummation of the
Acquisition.

(e) New Loan Party.

(i) The Loan Parties shall have caused Esterline Canadian Holding Corporation, a
Delaware corporation (the “New Loan Party”), to execute and deliver to the
Collateral Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents.

(ii) The Loan Parties shall have duly executed and delivered to the Collateral
Agent pledges of the Equity Interests of the New Loan Party, and the Loan
Parties shall have delivered to the Administrative Agent certificates evidencing
such Equity Interests, together with appropriate stock powers, all in form and
substance satisfactory to the Administrative Agent.

(iii) The Loan Parties shall have caused the New Loan Party to (A) duly execute
and deliver to the Collateral Agent mortgages, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements with respect to all tangible and intangible assets of
the New Loan Party, as specified by, and in form and substance satisfactory to
the Administrative Agent, securing payment of all of the obligations of the Loan
Parties under the Loan Documents and (B) take, whatever action (including,
without limitation, the recording of mortgages, the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, pledges, assignments,

 

3



--------------------------------------------------------------------------------

security agreement supplements, intellectual property security agreement
supplements and security agreements delivered pursuant to this Section 3.1(e),
enforceable against all third parties in accordance with their terms.

(iv) The Loan Parties shall have delivered to the Administrative Agent a signed
copy of a favorable opinion, addressed to the Administrative Agent and the
Lenders of counsel for the Loan Parties acceptable to the Administrative Agent
as to the matters contained in clauses (i), (ii) and (iii) above.

(f) Pledge of Equity Interests. The Administrative Agent shall have received a
pledge of 65% of the Equity Interests of the CMC Acquisition Parent, Esterline
Canada LP, a Canadian company and any other CMC Acquisition Parent Creditor (as
such term is defined in the Amended Credit Agreement), and the Loan Parties
shall have delivered to the Administrative Agent certificates evidencing such
Equity Interests, together with appropriate stock powers, all in form and
substance satisfactory to the Administrative Agent. The Administrative Agent
shall have received an opinion which shall cover, among other things, perfection
of the pledge of such Equity Interests satisfactory to the Administrative Agent,
addressed to the Administrative Agent and the Lenders, from legal counsel to the
Loan Parties.

(g) Legal Opinion. The Administrative Agent shall have received an opinion
related to this Amendment (which shall cover, among other things, absence of
violation of law or regulation or conflicts with existing Material Contracts
(including the 2007 Senior Notes and the Senior Subordinated Indenture) and
enforceability), satisfactory to the Administrative Agent, addressed to the
Administrative Agent and the Lenders, from legal counsel to the Loan Parties.

(h) Security Interests and Perfection. All documents, instruments, reports and
policies required to insure, perfect or evidence the Administrative Agent’s
first priority security interest in the Collateral will have been executed
and/or delivered and, to the extent applicable, be in proper form for filing.

(i) Officer’s Certificate. The Administrative Agent shall have received a
certificate or certificates executed by an officer of the Borrower as of the
Amendment No. 5 Effective Date stating that (i) all consents and approvals of
boards of directors, shareholders, governmental authorities and other applicable
third parties necessary in connection with this Amendment and the Acquisition
have been obtained and remain in full force; (ii) there exists no action, suit,
proceeding or, to such officer’s knowledge, investigation (whether previously
existing, newly instituted or, to such officer’s knowledge, threatened) before,
and no order, injunction or decree has been entered by, any court, arbitrator or
governmental authority, in each case seeking to enjoin, restrain, restrict, set
aside or prohibit, to impose material conditions upon, or to obtain substantial
damages in respect of, this Amendment or the Acquisition or that could
reasonably be expected to have a material adverse effect upon the financial
condition, operations, properties, assets, liabilities or business of the
Borrower and its subsidiaries taken as a

 

4



--------------------------------------------------------------------------------

whole, or on the ability of any Loan Party and any of its subsidiaries to
perform their respective obligations under or in connection with this Amendment
and the Loan Documents; and (iii) immediately after giving effect to this
Amendment and all the transactions contemplated hereby to occur on the Amendment
No. 5 Effective Date (and giving pro forma effect to the Acquisition), (1) no
Default or Event of Default exists; (2) all representations and warranties
contained herein and in the Loan Documents (as amended hereby) are true and
correct in all material respects; (3) the Borrower is in compliance with each of
the financial covenants set forth in Section 5.04 of the Credit Agreement;
(4) the Loan Parties, taken as a whole, are Solvent; and (5) the Leverage Ratio
(to be calculated including adjustments related to the Acquisition satisfactory
to the Administrative Agent) will not exceed 4.50 to 1.00, including supporting
calculations satisfactory to the Administrative Agent.

(j) Organizational Documents. The Administrative Agent shall have received:

(i) Charter Documents. Copies of the articles of incorporation of the Borrower
certified to be true and correct as of a recent date by the appropriate
Governmental Authority of the state of Delaware and certified by a Responsible
Officer of the Borrower to be true and correct as of the Amendment No. 5
Effective Date.

(ii) Bylaws. A copy of the bylaws of the Borrower certified by a Responsible
Officer of the Borrower to be true and correct as of the Amendment No. 5
Effective Date.

(iii) Resolutions. Copies of resolutions of the Board of Directors of each of
the Loan Parties approving and adopting this Amendment, the transactions
contemplated herein and authorizing execution and delivery thereof, certified by
a Responsible Officer to be true and correct and in force and effect as of the
Amendment No. 5 Effective Date.

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to (A) the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state of incorporation and each
other jurisdiction in which the failure to so qualify and be in good standing
could reasonably be expected to have a Material Adverse Effect and (B) each
other Loan Party certified as of a recent date by the appropriate Governmental
Authorities of the state of incorporation.

(v) Incumbency. An incumbency certificate of each Loan Party certified by a
Responsible Officer of such Loan Party to be true and correct as of the
Amendment No. 5 Effective Date.

 

5



--------------------------------------------------------------------------------

(k) No Change.

(i) There shall not have occurred (A) any material adverse change in the
financial condition, operations, properties, assets, liabilities or business of
the Borrower, or the Borrower and its subsidiaries taken as a whole, since
October 27, 2006 or (B) any event, condition or state of facts that could
reasonably be expected to have any such material adverse change.

(ii) Since March 31, 2006, there shall not have occurred any matter, condition,
event, circumstances, development or action (a “Target Material Adverse Effect”)
that, individually or in the aggregate, has or could reasonably be expected to
have an effect that is material and adverse to the business, assets, operations,
financial results, condition or results of operations of the Acquired Company
and its subsidiaries, taken as a whole; provided, however, that (i) events,
circumstances, changes or effects arising out of or attributable to general
economic conditions, (ii) events, circumstances, changes or effects affecting
the securities markets generally or (iii) any changes to applicable laws or to
generally accepted accounting principles shall not be considered (or taken into
account in determining whether there has been) a Target Material Adverse Effect
for any purpose hereunder, provided in each case that such event, circumstance,
change or effect does not disproportionately effect the Acquired Company and its
subsidiaries or the business of designing, manufacturing, selling and supporting
high technology electronic products for the military and commercial aviation as
well as the ancillary business of reselling and servicing commercial marine
electronic products and other communication systems.

(l) Litigation, etc. There shall be no action, suit, proceeding or, to the
Borrower’s knowledge, investigation (whether previously existing, newly
instituted or, to the Borrower’s knowledge, threatened) before, and no order,
injunction or decree shall have been entered by, any court, arbitrator or
governmental authority, in each case seeking to enjoin, restrain, restrict, set
aside or prohibit, to impose material conditions upon, or to obtain substantial
damages in respect of, this Amendment or the Acquisition or that, in the opinion
of the Administrative Agent, could reasonably be expected to have a material
adverse effect upon the financial condition, operations, properties, assets,
liabilities or business of the Borrower and its subsidiaries taken as a whole
(including the Acquired Company), or on the ability of any Loan Party and any of
its subsidiaries to perform their respective obligations under or in connection
with this Amendment and the Loan Documents.

(m) Expenses. The Administrative Agent shall have received all expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the fees and expenses of
Moore & Van Allen PLLC for which an invoice has been presented to the Borrower.

(n) Promissory Notes. The Administrative Agent shall have received Notes
executed by the Borrower in favor of each Lender that has requested that its
Advances be evidenced by a note, to the extent that such Lender is providing a
new or increased Commitment pursuant to this Amendment.

 

6



--------------------------------------------------------------------------------

(o) 10-K. The Administrative Agent will have received, in form and substance
reasonably satisfactory to the Administrative Agent, a copy of the Borrower’s
10-K filed with the Securities and Exchange Commission for the fiscal year of
the Borrower ended October 27, 2006.

(p) Information. The Administrative Agent shall not have become aware of any
material information or other matter that is inconsistent in a material and
adverse manner with any previous due diligence, information or matter (including
any financial information and projections previously delivered to the
Administrative Agent).

(q) Other. The Administrative Agent shall have received such other documents,
agreements or information which it may reasonably request relating to the Loan
Parties and the transactions contemplated by this Amendment and any other
matters relevant hereto or thereto, all in form and substance satisfactory to
the Administrative Agent.

PART 4

ASSIGNMENTS AND ASSUMPTIONS

4.1 Joinder. Upon execution of this Amendment, each of the New Lenders shall be
a party to the Amended Credit Agreement and have all of the rights and
obligations of a Lender thereunder and under the other Loan Documents. Each New
Lender (a) represents and warrants that it is legally authorized to enter into
this Amendment and this Amendment is the legal, valid and binding obligation of
such New Lender, enforceable against it in accordance with its terms;
(b) confirms that it has received a copy of the Existing Credit Agreement, this
Amendment and all of the Exhibits and Schedules thereto, together with copies of
the financial statements referred to in Section 4.01(g), (h) and (i) of the
Existing Credit Agreement, the financial statements delivered pursuant to
Section 5.03 thereof, if any, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment; (c) agrees that it will, independently and without reliance upon
the Existing Lenders, the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Amended Credit Agreement, the other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto; and (d) agrees that it will be
bound by the provisions of the Amended Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Amended
Credit Agreement are required to be performed by it as a Lender. The Commitments
of each New Lender after giving effect to this Amendment shall be as set forth
on Schedule I to the Credit Agreement as amended hereby.

4.2 Assignment and Assumption. The Existing Lenders hereby sell and assign,
without recourse, to the New Lenders, and the New Lenders hereby purchase and
assume,

 

7



--------------------------------------------------------------------------------

without recourse, from the Existing Lenders, effective as of the Amendment No. 5
Effective Date, such interests in the Existing Lenders’ rights and obligations
under the Existing Credit Agreement and the other Loan Documents (including,
without limitation, the Revolving Credit Commitments of the Existing Lenders on
the Amendment No. 5 Effective Date and the Revolving Credit Advances owing to
the Existing Lenders which are outstanding on the Amendment No. 5 Effective
Date) as shall be necessary in order to give effect to the reallocations of the
Revolving Credit Commitments, effected by the amendment to Schedule I to the
Existing Credit Agreement pursuant to Section 2.2 hereof.

Each Existing Lender hereby represents and warrants (a) that it is the lawful
owner of the interests being assigned hereby, free and clear of any lien or
other adverse claim and (b) that it is legally authorized to enter into this
Amendment and this Amendment is the legal, valid and binding obligation of such
Existing Lender, enforceable against it in accordance with its terms. The New
Lenders shall make payment in exchange for such interests in the Existing
Lenders’ rights and obligations under the Existing Credit Agreement and the
other Loan Documents on the Amendment No. 5 Effective Date in the amounts and in
accordance with the percentages set forth in Schedule I, as amended hereby, and
the instructions of the Administrative Agent. Each Existing Lender shall, to the
extent of the interests assigned hereby, relinquish its rights and be released
from its obligations under the Existing Credit Agreement. The Administrative
Agent shall maintain in its internal records and record in the Register the
information relating to the assignments and assumptions effected pursuant to
this Part 4 and as required by Section 8.07 of the Existing Credit Agreement.

4.3 Loan Party Agreement. Each of the Loan Parties agrees that, as of the
Amendment No. 5 Effective Date, each New Lender shall (i) be a party to the
Amended Credit Agreement and the other Loan Documents, (ii) be a “Lender” for
all purposes of the Amended Credit Agreement and the other Loan Documents, and
(iii) have the rights and obligations of a Lender under the Amended Credit
Agreement and the other Loan Documents.

4.4 Notices. The applicable address, facsimile number and electronic mail
address of each New Lender for purposes of Section 8.02 of the Amended Credit
Agreement are as set forth in the administrative questionnaire delivered by each
New Lender to the Administrative Agent on or before the Amendment No. 5
Effective Date or to such other address, facsimile number and electronic mail
address as shall be designated by any New Lender in a notice to the
Administrative Agent.

PART 5

CONSUMMATION OF THE ACQUISITION

5.1 Acquisition. It is hereby understood and agreed that the Acquisition will be
consummated by the CMC Acquisition Parent on or before March 14, 2007 (the
“Acquisition Date”) in accordance with the terms and conditions of the
Acquisition Agreement without any waiver, modification or consent thereunder
that is materially adverse to the Lenders (as reasonably determined by the
Administrative Agent) unless approved by the Administrative Agent. In the event
that the Acquisition is not consummated on or before the Acquisition Date,

 

8



--------------------------------------------------------------------------------

the Borrower hereby agrees to prepay the entire amount of the US Term Loan
Advance, including all principal, interest, charges, expenses, fees and other
amounts payable thereunder, on the Acquisition Date (the “US Term Loan Mandatory
Prepayment”).

5.2 Escrow Arrangement. The US Term Loan Advance will be funded by the US Term
Loan Lenders to the Administrative Agent on the Amendment No. 5 Effective Date.
The Administrative Agent will hold the proceeds of the US Term Loan Advance in
escrow in a non-interest bearing deposit account until the Acquisition Date.
Concurrently with the consummation of the Acquisition, the Administrative Agent
will release the proceeds of the US Term Loan Advance to the Borrower.

It is hereby understood and agreed that if the Acquisition is not consummated on
or before the Acquisition Date as contemplated above, the Administrative Agent
will apply the proceeds of the US Term Loan Advance so held by the
Administrative Agent on the Acquisition Date to prepay the US Term Loan Advance
on behalf of the Borrower and the Borrower shall remain responsible for the
remaining principal, interest, charges, expenses, fees and other amounts payable
pursuant to Sections 5.1 and 5.3.

5.3 Canadian Dollar Conversion. The documentation for the Acquisition requires
that the consideration paid to the Seller in connection with the Acquisition be
in Canadian Dollars. In order to facilitate the closing of the Acquisition, it
is hereby understood and agreed that the Administrative Agent shall be entitled,
at the request of the Borrower, to convert the proceeds of the US Term Loan
Advance to Canadian Dollars prior to consummation of the Acquisition, on terms
and conditions reasonably satisfactory to the Administrative Agent and the
Borrower (such proceeds to at all times be held in escrow by the Administrative
Agent as described above until consummation of the Acquisition). If the
Acquisition is not consummated on or before the Acquisition Date, the
Administrative Agent will convert any such Canadian Dollars to U.S. dollars
prior to applying the US Term Loan Advance proceeds to the prepayment of the US
Term Loan Advance required by Section 5.2. It is here hereby understood and
agreed that the Borrower will be responsible for, and shall reimburse the
Administrative Agent and the Lenders for and indemnify the Administrative Agent
and the Lenders against, any loss resulting from fluctuations in the foreign
currency exchange rates and any costs, fees, expenses, charges or other amounts
incurred in connection with the conversion contemplated hereby.

PART 6

MISCELLANEOUS

6.1 Amended Terms. All references to the Credit Agreement in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

 

9



--------------------------------------------------------------------------------

6.2 Representations and Warranties. Each Loan Party represents and warrants as
follows as of the date hereof:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s valid and legally binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance by such Loan Party of
this Amendment.

(d) The representations and warranties set forth in Article IV of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).

(e) There have been no changes to the organization documents (including, as
applicable, articles of incorporation, articles of formation, bylaws, operating
agreement or equivalent organizational documents) of any Subsidiary Guarantor
since the Effective Date, other than the following: (i) in December 2005,
Auxitrol Co. changed its name to Esterline Sensor Services Americas, Inc. and
(ii) in August 2003, Excellon Automation Co. changed its name to EA Technologies
Corporation.

6.3 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

6.4 Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

6.5 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.

6.6 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10



--------------------------------------------------------------------------------

6.7 Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction and waiver
of jury trial provisions set forth in Sections 8.13 and 8.15 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.

6.8 Fees. The Borrower agrees to pay all fees and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, the fees and expenses of Moore & Van
Allen PLLC.

[remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Borrower, the Lenders, and the Administrative Agent have
caused this Amendment to be duly executed on the date first above written.

 

BORROWER:   ESTERLINE TECHNOLOGIES CORPORATION,   a Delaware corporation   By:  

/s/ ROBERT D. GEORGE

  Name:   Robert D. George   Title:   Vice President, Chief Financial Officer,
Secretary and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT,

COLLATERAL AGENT,

ISSUING BANK,

SWINGLINE BANK AND

EXISTING LENDER:   WACHOVIA BANK,         NATIONAL ASSOCIATION,         By:  

/s/ WILLIAM F. FOX

    Name:   William F. Fox     Title:   Director



--------------------------------------------------------------------------------

EXISTING LENDERS:     Wells Fargo Bank, N.A.       By:  

/s/ RUSS CARSON

      Name:   Russ Carson       Title:   VP / Relationship Manager



--------------------------------------------------------------------------------

EXISTING LENDERS:     The Bank of New York,       By:  

/s/ ELIZABETH T. YING

      Name:   Elizabeth T. Ying       Title:   Managing Director



--------------------------------------------------------------------------------

EXISTING LENDERS:     KEYBANK NATIONAL ASSOCIATION       By:  

/s/ FRANK J. JANCAR

      Name:   Frank J. Jancar       Title:   Vice President



--------------------------------------------------------------------------------

EXISTING LENDERS:     Bank of America, N.A.       By:  

/s/ G SCOTT LAMBERT

      Name:   G Scott Lambert       Title:   Vice President



--------------------------------------------------------------------------------

EXISTING LENDERS:     U.S. Bank National Association       By:  

/s/ DAVID M. PURCELL

      Name:   David M. Purcell       Title:   Vice President



--------------------------------------------------------------------------------

NEW LENDERS:   CALYON NEW YORK BRANCH   By:  

/s/ ROD HURST

  Name:   Rod Hurst   Title:   Managing Director   By:  

/s/ MICHAEL MADNICK

  Name:   Michael Madnick   Title:   Managing Director



--------------------------------------------------------------------------------

NEW LENDERS:   BMO Capital Markets Financing, Inc.   By:  

/s/ PATRICK MCDONNELL

  Name:   Patrick McDonnell   Title:   Managing Director



--------------------------------------------------------------------------------

NEW LENDERS:   HSBC BANK USA, N.A.   By:  

/s/ LESLIE T. CHANG

  Name:   Leslie T. Chang   Title:   Vice President



--------------------------------------------------------------------------------

NEW LENDERS:   The Bank of Nova Scotia   By:  

/s/ MARK SPARROW

  Name:   Mark Sparrow   Title:   Director



--------------------------------------------------------------------------------

NEW LENDERS:   Societe Generale   By:  

/s/ R.D. BOYD HARMAN

  Name:   R.D. Boyd Harman   Title:   Vice President



--------------------------------------------------------------------------------

NEW LENDERS:         COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a
Lender           By:  

/s/ YANGLING J. SI

          Name:   Yangling J. SI           Title:   Assistant Vice President    
      By:  

/s/ MATTHEW HAVENS

          Name:   Matthew Havens           Title:   Assistant Treasurer



--------------------------------------------------------------------------------

NEW LENDERS:         Barclays Bank PLC           By:  

/s/ VINCE MULDOON

          Name:   Vince Muldoon           Title:   Director



--------------------------------------------------------------------------------

NEW LENDERS:         Bear Stearns Corporate Lending Inc.           By:  

/s/ VICTOR BULZACCHELLI

          Name:   Victor Bulzacchelli           Title:   Vice President



--------------------------------------------------------------------------------

NEW LENDERS:         Union Bank of California, N.A.         By:  

/s/ RAY WARD

        Name:   Ray Ward         Title:   Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned do hereby acknowledge and consent to the foregoing Amendment.
The undersigned do hereby confirm and agree that, after giving effect to such
Amendment, the Subsidiary Guaranty and each other Loan Document to which each of
the undersigned is a party is and shall continue to be in full force and effect
and is hereby confirmed and ratified in all respects.

 

ADVANCED INPUT DEVICES, INC.

AMTECH AUTOMATED MANUFACTURING TECHNOLOGY

ANGUS ELECTRONICS CO.

ARMTEC COUNTERMEASURES CO.

ARMTEC COUNTERMEASURES TNO CO.

ARMTEC DEFENSE PRODUCTS CO.

AVISTA, INCORPORATED

BVR TECHNOLOGIES CO.

EA TECHNOLOGIES CORPORATION

ESTERLINE SENSORS SERVICES AMERICAS, INC.

(formerly known as Auxitrol Co.)

EQUIPMENT SALES CO.

H.A. SALES CO.

HAUSER, INC.

HYTEK FINISHES CO.

JANCO CORPORATION

KIRKHILL-TA CO.

KORRY ELECTRONICS CO.

LEACH HOLDING CORPORATION

LEACH INTERNATIONAL CORPORATION

LEACH TECHNOLOGY GROUP, INC.

MASON ELECTRIC CO.

MC TECH CO.

MEMTRON TECHNOLOGIES CO.

NORWICH AERO PRODUCTS, INC.

PALOMAR PRODUCTS, INC.

PRESSURE SYSTEMS, INC.

PRESSURE SYSTEMS INTERNATIONAL, INC.

SURFTECH FINISHES CO.

UMM ELECTRONICS INC.

ESTERLINE CANADIAN HOLDING CORPORATION

By:

 

/s/ ROBERT D. GEORGE

Name:

  Robert D. George

Its:

  Secretary



--------------------------------------------------------------------------------

    ESTERLINE TECHNOLOGIES HOLDINGS LIMITED     By:  

/s/ ROBERT D. GEORGE

    Name:   Robert D. George     Its:   Director



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 5

 

--------------------------------------------------------------------------------

CUSIP NUMBER:

CREDIT AGREEMENT

Dated as of June 11, 2003

and amended as of March 13, 2007

Among

ESTERLINE TECHNOLOGIES CORPORATION,

as Borrower,

THE INITIAL LENDERS, ISSUING BANK AND

SWING LINE BANK NAMED HEREIN,

as Initial Lenders, Issuing Bank and Swing Line Bank,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Collateral Agent,

WELLS FARGO BANK, N.A.,

as Syndication Agent,

and

KEYBANK NATIONAL ASSOCIATION

and

BANK OF AMERICA, N.A.

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC

(f/k/a Wachovia Securities, LLC),

as Co-Lead Arranger and Sole Bookrunner

and

WELLS FARGO BANK, N.A.,

as Co-Lead Arranger

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section

   Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01. Certain Defined Terms

   2

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

   25

SECTION 1.03. Accounting Terms

   25

SECTION 1.04. Currency Equivalents Generally

   25

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

  

SECTION 2.01. The Advances and the Letters of Credit

   26

SECTION 2.02. Making the Advances

   27

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

   30

SECTION 2.04. Repayment of Advances

   32

SECTION 2.05. Termination or Reduction of the Commitments

   34

SECTION 2.06. Prepayments

   35

SECTION 2.07. Interest

   37

SECTION 2.08. Fees

   38

SECTION 2.09. Conversion of Advances

   39

SECTION 2.10. Increased Costs, Etc

   40

SECTION 2.11. Payments and Computations

   41

SECTION 2.12. Taxes

   44

SECTION 2.13. Sharing of Payments, Etc

   46

SECTION 2.14. Use of Proceeds

   46

SECTION 2.15. Evidence of Debt

   46

SECTION 2.16. Defaulting Lenders

   47

ARTICLE III CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

  

SECTION 3.01. Conditions Precedent to Initial Extension of Credit

   48

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal

   52

ARTICLE IV REPRESENTATIONS AND WARRANTIES

  

SECTION 4.01. Representations and Warranties of the Loan Parties

   53

ARTICLE V COVENANTS OF THE LOAN PARTIES

  

SECTION 5.01. Affirmative Covenants

   59

SECTION 5.02. Negative Covenants

   63

SECTION 5.03. Reporting Requirements

   71

SECTION 5.04. Financial Covenants

   74

ARTICLE VI EVENTS OF DEFAULT

  

SECTION 6.01. Events of Default

   74

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

   77

 

i



--------------------------------------------------------------------------------

ARTICLE VII THE AGENTS

  

SECTION 7.01. Authorization and Action

   77

SECTION 7.02. Agents’ Reliance, Etc

   78

SECTION 7.03. Wachovia and Affiliates

   78

SECTION 7.04. Lender Party Credit Decision

   79

SECTION 7.05. Indemnification

   79

SECTION 7.06. Successor Agents.

   80

SECTION 7.07. Bookrunner/ Co-Arranger, Co-Arranger, Syndication Agent and
Documentation Agent Have No Liability

   80

ARTICLE VIII MISCELLANEOUS

  

SECTION 8.01. Amendments, Etc.

   80

SECTION 8.02. Notices, Etc.

   82

SECTION 8.03. No Waiver; Remedies; Entire Agreement

   82

SECTION 8.04. Costs and Expenses

   82

SECTION 8.05. Right of Set-off

   84

SECTION 8.06. Binding Effect

   84

SECTION 8.07. Assignments and Participations

   84

SECTION 8.08. Execution in Counterparts

   87

SECTION 8.09. No Liability of the Issuing Bank

   87

SECTION 8.10. Confidentiality

   87

SECTION 8.11. Judgment Currency

   88

SECTION 8.12. Release of Collateral

   88

SECTION 8.13. Jurisdiction, Etc.

   88

SECTION 8.14. GOVERNING LAW

   89

SECTION 8.15. WAIVER OF JURY TRIAL

   89

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   –      Commitments and Applicable Lending Offices

Schedule II

   –      Financial Covenant Items

Schedule III

   –      Subsidiary Guarantors

Schedule IV

   –      Existing Letters of Credit

Schedule 4.01(b)

   –      Subsidiaries

Schedule 4.01(d)

   –      Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(q)

   –      Open Years

Schedule 4.01(s)

   –      Existing Debt

Schedule 4.01(t)

   –      Surviving Debt

Schedule 4.01(u)

   –      Liens

Schedule 4.01(v)

   –      Owned Real Property

Schedule 4.01(w)

   –      Leased Real Property

Schedule 4.01(x)

   –      Investments

Schedule 4.01(y)

   –      Intellectual Property

Schedule 4.01(z)

   –      Material Contracts

EXHIBITS

 

Exhibit A-1

   –      Form of Revolving Credit Note

Exhibit A-2

   –      Form of Swing Line Note

Exhibit A-3

   –      Form of Sterling Term Note

Exhibit A-4

   –      Form of US Term Note

Exhibit B

   –      Form of Notice of Borrowing

Exhibit C

   –      Form of Assignment and Acceptance

Exhibit D

   –      Form of Security Agreement

Exhibit E

   –      Form of Subsidiary Guaranty

Exhibit F

   –      Form of Solvency Certificate

Exhibit G

   –      Form of Opinion of Counsel to the Loan Parties

Exhibit H

   –      Form of Notice of Conversion

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of June 11, 2003 (as amended, supplemented, restated
or otherwise modified from time to time, this “Agreement”) among ESTERLINE
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Borrower”), the banks,
financial institutions and other lenders listed on the signature pages hereof as
the Initial Lenders (the “Initial Lenders”), the bank listed on the signature
pages hereof as the Issuing Bank (as further defined below, the “Issuing Bank”),
the bank listed on the signature pages hereof as the Swing Line Bank (as further
defined below, the “Swing Line Bank” and, together with the Initial Lenders and
the Issuing Bank, the “Initial Lender Parties”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as collateral agent (together with any successor collateral agent
appointed pursuant to Article VII, in such capacity, the “Collateral Agent”) for
the Secured Parties (as hereinafter defined), WACHOVIA BANK, NATIONAL
ASSOCIATION (“Wachovia”), as administrative agent (together with any successor
administrative agent appointed pursuant to Article VII, in such capacity, the
“Administrative Agent”) for the Lender Parties (as hereinafter defined),
WACHOVIA CAPITAL MARKETS, LLC (f/k/a Wachovia Securities, LLC), as sole
bookrunner and co-lead arranger (in such capacity, the “Bookrunner/
Co-Arranger”), WELLS FARGO BANK, N.A., as co-lead arranger (in such capacity,
the “Co-Arranger”), WELLS FARGO BANK, N.A., as syndication agent, and KEYBANK
NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as co-documentation agents.

PRELIMINARY STATEMENTS:

(1) The Borrower has requested that the Lender Parties establish a revolving
credit facility (with subfacilities for letters of credit and swingline loans)
for the benefit of the Borrower in an aggregate amount equal to $100,000,000 to
refinance and replace the Borrower’s existing credit facilities and to finance
the ongoing working capital and other general corporate purposes of the Borrower
and its subsidiaries. The Lender Parties have indicated their willingness to
agree to establish such revolving credit facility, but only on the terms and
conditions of this Agreement, including the granting of the Collateral pursuant
to the Collateral Documents and the guarantees pursuant to the Subsidiary
Guaranty (each, and all other capitalized terms used in these Preliminary
Statements, as defined below).

(2) It is a condition to the obligations of the Initial Lender Parties and the
effectiveness of this Agreement that, among other conditions, (a) the Borrower
acquire (the “Acquisition”) all of the Equity Interests comprising the Acquired
Businesses from the Sellers pursuant to the Agreement for the Sale and Purchase
of the Acquired Businesses by and among the Sellers and the Buyers dated as of
May 22, 2003 (the “Acquisition Agreement”) and (b) to provide a portion of the
financing for the Acquisition, the Borrower shall have either (i) issued the
Senior Subordinated Notes in an aggregate principal amount of at least
$175,000,000 or (ii) incurred the Bridge Loans in an aggregate principal amount
of at least $85,000,000.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement (including the
Preliminary Statements), the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Acquisition Agreement” has the meaning specified in the Preliminary Statements
to this Agreement.

“Acquired Businesses” means all of the Equity Interests (and related assets) of
Pressure Systems International Limited, a private limited company organized
under the laws of England and Wales, Pressure Systems Inc., a Virginia
corporation, Norwich Aero Products Inc., a New York corporation, and Weston
Aerospace, a private unlimited company organized under the laws of England and
Wales.

“Acquisition” has the meaning specified in the Preliminary Statements to this
Agreement.

“Acquisition Documents” means the Acquisition Agreement and all schedules
thereto, employment agreements, the Tax Deed (as defined in the Acquisition
Agreement), and each other document related to the Acquisition.

“Administrative Agent” has the meaning specified in the Preliminary Statements
to this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Wachovia Bank, National Association,
at its office at 201 South College Street, Charlotte Plaza 8th Floor, Charlotte,
North Carolina 28288, Account No. 5000000040942, Attention: Agency Services –
Annette Williams, or such other account as the Administrative Agent shall
specify in writing to the Lender Parties.

“Advance” means a Revolving Credit Advance, the Sterling Term Loan Advance, the
US Term Loan Advance, a Swing Line Advance or a Letter of Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agents” means the Administrative Agent, the Collateral Agent and the
Bookrunner/ Co-Arranger.

“Agreement” has the meaning specified in the Preliminary Statements to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to all obligations thereunder (includes the amount of any
termination payments that would payable on such date if the Hedge Agreement were
terminated).

 

2



--------------------------------------------------------------------------------

“Amendment No. 3 Effective Date” means the effective date of that certain
Amendment No. 3 to Credit Agreement dated as of November 14, 2005, among the
Borrower, the Lenders and the Administrative Agent.

“Amendment No. 4 Effective Date” means the effective date of that certain
Amendment No. 4 to Credit Agreement dated as of February 10, 2006, among the
Borrower, the Lenders and the Administrative Agent.

“Amendment No. 5 Effective Date” means the effective date of that certain
Amendment No. 5 to Credit Agreement dated as of March 13, 2007, among the
Borrower, the Lenders and the Administrative Agent.

“Applicable Commitment Fee Percentage” means, for any period, a rate equal to
(i) 0.300% per annum if the Leverage Ratio is >4.5, (ii) 0.250% per annum if the
Leverage Ratio is <4.5 but >3.0, (iii) 0.225% per annum if the Leverage Ratio is
<3.0 but >2.0, (iv) 0.175% per annum if the Leverage Ratio is <2.0.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance or a LIBOR Market Index Rate Advance.

“Applicable Margin” means, at any time, a percentage per annum determined by
reference to the Leverage Ratio as of the end of the Fiscal Quarter most
recently ended prior to such time, as set forth below:

 

Leverage Ratio

   Base Rate Advances     LIBOR Market
Index Rate Advances     Eurodollar Rate
Advances  

Greater than or equal to 4.5

   0.250 %   1.250 %   1.250 %

Greater than or equal to 3.0 but less than 4.5

   0.000 %   1.000 %   1.000 %

Greater than or equal to 2.0 but less than 3.0

   0.000 %   0.875 %   0.875 %

Greater than or equal to 1.0 but less than 2.0

   0.000 %   0.750 %   0.750 %

less than 1.0

   0.000 %   0.625 %   0.625 %

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility at
such time, (b) the Letter of Credit Facility, (i) the Issuing Bank and (ii) if
the other Revolving Credit Lenders have made Letter of Credit Advances pursuant
to Section 2.03(c) that are outstanding at such time, each such other Revolving
Credit Lender, (c) the Swing Line Facility, (i) the Swing Line Bank and (ii) if
the other Revolving Credit Lenders have made Swing Line Advances pursuant to
Section 2.02(b) that are outstanding at such time, each such other Revolving
Credit Lender, (d) with respect to the Sterling Term Loan Advance, each Sterling
Term Loan Lender and (e) with respect to the US Term Loan Advance, each US Term
Loan Lender.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.

“Acquisition Date” means the date the CMC Acquisition is consummated, which
shall be on or before March 14, 2007.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Equity Interests of a Subsidiary or any
ownership interest in a joint venture) of any Loan Party or any Subsidiary
whether by sale, lease, transfer or otherwise, in a single transaction or in a
series of transactions. The term “Asset Disposition” shall not include (a) the
sale, lease, transfer or other disposition of assets permitted by
Section 5.02(e)(i), (ii) or (iii) hereof or (b) any Equity Issuance.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 8.07 and in substantially the form of Exhibit C
hereto.

“Available Amount” of any Letter of Credit means, at any time, the maximum
Dollar Amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title II, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest per annum then most recently publicly announced by
Wachovia in Charlotte, North Carolina, from time to time, as Wachovia’s prime
rate for Dollars loaned in the United States; and

(b)  1/2 of 1% per annum above the Federal Funds Rate.

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Bookrunner/Co-Arranger” has the meaning specified in the Preliminary Statements
to this Agreement.

“Borrower” has the meaning specified in the Preliminary Statements to this
Agreement.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Wachovia Bank, National Association, at its office at 201 South
College Street, Charlotte Plaza 8th Floor, Charlotte, North Carolina 28288,
Attention: Agency Services, Account No. 5000000040942, or such other account as
the Borrower shall specify in writing to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, the
Sterling Term Loan Advance or the US Term Loan Advance.

“Bridge Loans” means loans in a principal amount of up to $85,000,000 lent to
the Borrower to finance the consummation of the Acquisition if the Senior
Subordinated Notes cannot be issued due to market conditions, such loans to be
made pursuant to a senior unsecured bridge loan facility on terms (including
terms for and relating to exchange notes therefor) and under documents
reasonably satisfactory to the Administrative Agent (“Bridge Documentation”).

“Bridge Documentation” has the meaning specified therefor in the definition of
“Bridge Loans”.

“British Pounds Sterling” means British pounds sterling, the lawful currency of
the United Kingdom.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances or
LIBOR Market Index Rate Advances, on which dealings are carried on in the London
interbank market.

“Buyers” means Esterline Technologies Corporation, a Delaware corporation, and
Esterline Technologies Acquisition Limited, a private limited company organized
under the laws of England and Wales.

“Canadian Dollars” means Canadian dollars, the lawful currency of Canada.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Debt (including Obligations under Capitalized
Leases) assumed or incurred in connection with any such expenditures. For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
180 days from the date of issuance thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with

 

5



--------------------------------------------------------------------------------

any commercial bank that is a Lender Party or a member of the Federal Reserve
System, issues (or the parent of which issues) commercial paper rated as
described in clause (c) below, is organized under the laws of the United States
or any State thereof and has combined capital and surplus of at least $1
billion, (c) commercial paper in an aggregate amount of no more than $5,000,000
per issuer outstanding at any time, issued by any corporation organized under
the laws of any State of the United States and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s Investors Service, Inc. (“Moody’s”) or “A-1”
(or the then equivalent grade) by Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc. (“S&P”) or (d) Investments, classified in accordance
with GAAP as Current Assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by financial institutions that have the
highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a controlled foreign corporation as defined in Section 957(a) of the
Internal Revenue Code.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities and Exchange Act of 1934) directly or
indirectly, of Voting Interests of the Borrower (or other securities convertible
into such Voting Interests) representing 30% or more of the combined voting
power of all Voting Interests of the Borrower; or (b) during any period of up to
24 consecutive months, commencing after the date hereof, individuals who at the
beginning of such 24-month period were directors (or directors who were
nominated or approved by such directors) of the Borrower shall cease for any
reason to constitute a majority of the board of directors of the Borrower;
(c) any Person or two or more Persons acting in concert shall have acquired by
contract (other than customary employment contracts for seniors officers) or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management policies of
the Borrower; or (d) any “Change of Control” or similar occurrence as defined in
the Senior Subordinated Notes (so long as any Obligations are outstanding under
the Senior Subordinated Notes), the 2007 Senior Notes (so long as any
Obligations are outstanding under the 2007 Senior Notes) or in any other
instrument relating to Material Debt.

“Chief Financial Officer” means the officer of the Borrower or other Loan
Parties holding such title, such holder as of the date hereof being
Mr. Robert D. George.

“CMC” means CMC Electronics Holding Inc., a Canadian company.

“CMC Acquisition” means the Acquisition by the CMC Acquisition Parent of all of
the equity interests of CMC on the Acquisition Date.

“CMC Acquisition Parent” means Esterline Canadian Acquisition Corporation, a
Canadian company, a Canadian company.

 

6



--------------------------------------------------------------------------------

“CMC Acquisition Parent Creditor” has the meaning specified in Section 5.02(r).

“Co-Arranger” has the meaning specified in the Preliminary Statements to this
Agreement.

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” has the meaning specified in the Preliminary Statements to
this Agreement.

“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the U.K. Security Documents, each of the collateral
documents, instruments and agreements delivered pursuant to Section 5.01(j) or
(k), and each other agreement that creates or purports to create a Lien in favor
of the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, a Sterling Term Loan
Commitment, a US Term Loan Commitment, a Swing Line Commitment or a Letter of
Credit Commitment.

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party in a writing designated as confidential, but does
not include any such information that is or becomes generally available to the
public or that is or becomes available to such Agent or such Lender Party from a
source other than the Loan Parties.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, all interest expense
(including amortization of debt discount and premium and the interest component
under Capitalized Leases) for such period of the Borrower and its Subsidiaries
on a Consolidated basis.

“Consolidated Net Income” and “Consolidated Net Loss” means, respectively, for
any period, the aggregate net income or loss from continuing operations of the
Borrower and its Subsidiaries on a Consolidated basis.

“Consolidated Working Capital” means, at any date of determination, (a) all
current assets of the Borrower and its Subsidiaries on a Consolidated basis
minus (b) all current liabilities of the Borrower and its Subsidiaries on a
Consolidated basis.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working

 

7



--------------------------------------------------------------------------------

capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of any primary obligation against loss in respect thereof. The amount
of any Contingent Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.09 or 2.10.

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all indebtedness of such Person for borrowed money,
(b) all Obligations of such Person for the deferred purchase price of property
or services (other than trade payables not overdue by more than 60 days incurred
in the ordinary course of such Person’s business), (c) all Obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all Obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptances, letters of credit
or other similar arrangements or credit support facilities, (g) all Obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests in such Person or any other Person or
any warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Contingent Obligations and Off-Balance Sheet
Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.

“Debt for Borrowed Money” of any Person means, at any date of determination, all
items that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of such Person and all Off-Balance Sheet Obligations
of such Person at such date.

“Debt Issuance” means the issuance of any Debt by any Loan Party or any of its
Subsidiaries. The term “Debt Issuance” shall not include (a) any Debt of any
Loan Party and its Subsidiaries permitted to be incurred pursuant to Sections
5.02(b)(i), 5.02(b)(ii) and 5.02(b)(iii)(A), (B), (C), (D), (E), (F) and
(G) hereof (provided that the aggregate amount of Debt under clause (G) to be
excluded shall not exceed $20,000,000) or (b) any Equity Issuance.

 

8



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“Default Interest” has the meaning set forth in Section 2.07(b).

“Defaulting Lender” has the meaning set forth in Section 2.16.

“Deposit Account” has the meaning specified in the Security Agreement.

“Dollar Amount” means (a) with respect to U.S. dollars or an amount denominated
in U.S. dollars, such amount and (b) with respect to an amount of any Foreign
Currency or an amount denominated in such Foreign Currency, the equivalent
amount thereof in U.S. dollars as determined by the Administrative Agent as of
the most recent Revaluation Date on the basis of the Spot Rate (determined as of
the most recent Revaluation Date) applicable to such Foreign Currency.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any state
of the United States of America.

“EBITDA” means, for any period, (a) Consolidated Net Income or Consolidated Net
Loss, as the case may be, for such period plus (b) the sum of (i) interest
expense, (ii) income tax expense, (iii) depreciation expense, (iv) amortization
expense and (v) non cash items, in each case, which were deducted in determining
Consolidated Net Income or Consolidated Net Loss, as the case may be, of the
Borrower and its Subsidiaries on a Consolidated basis for such period.

“Effective Date” means the first date on which the conditions set forth in
Article III shall have been satisfied.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a commercial bank organized under the laws of the United
States, or any State thereof, and having total assets in excess of $5 billion,
(e) a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and having total assets in excess of $300,000,000 and
(f) any other Person (other than a natural person) approved by (i) the
Bookrunner/Co-Arranger and the Administrative Agent, (ii) in the case of any
assignment of a Revolving Credit Commitment, the Issuing Bank and the Swing Line
Bank, in each case, with notice to the Bookrunner/Co-Arranger, Administrative
Agent and the Borrower, and (iii) unless a Default has occurred and is
continuing or if determined by the Bookrunner/Co-Arranger (after consultation
with the Borrower) to be necessary to achieve a successful initial syndication
of the Facilities, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

9



--------------------------------------------------------------------------------

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person which is not a Loan Party of (a) shares or interests of its Equity
Interests, (b) any shares or interests of its Equity Interests pursuant to the
exercise of options or warrants or other similar rights, (c) any shares or
interests of its Equity Interests pursuant to the conversion of any debt
securities to equity or (d) warrants or options or other similar rights which
are exercisable for or convertible into shares or interests of its Equity
Interests. The term “Equity Issuance” shall not include (i) any Asset
Disposition or (ii) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) unless the applicable 30-day notice requirement with
respect to such event has been waived by the PBGC, (i) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan or (ii) the requirements of Section 4043(b) of ERISA apply with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.

“Euro” means the single currency of Participating Member States of the European
Union.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum
determined by the Administrative Agent to be equal to the rate per annum
obtained by dividing (a) (i) (A) the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on, in the case of U.S.
dollars, Telerate Page 3750 as the London interbank offered rate for deposits in
U.S. dollars and, in the case of a Foreign Currency, the appropriate page of the
Telerate screen which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, (i) such other
page or service as may replace such page on such system or service for the
purpose of displaying such rates and (ii) if more than one rate appears on such
screen, the arithmetic mean for all such rates) at approximately 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period for
a period equal to such Interest Period (provided that, if for any reason such
rate is not available, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in the applicable currency at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates), or (B) if such
rate is for any reason not available, the rate per annum equal to the rate at
which the Administrative Agent or its designee is offered deposits in the
applicable currency at or about

 

11



--------------------------------------------------------------------------------

11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market for delivery on the first day
of such Interest Period for the number of days comprised therein and in the
amount requested to be outstanding, plus (ii) with respect to any Eurodollar
Rate Advance denominated in British Pounds Sterling, for any Interest Period,
the Mandatory Cost Rate for such Interest Period by (b) a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage for such Interest Period.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Cash Flow” means, with respect to any fiscal year of the Borrower, for
the Borrower and its Subsidiaries on a Consolidated basis, an amount equal to
(a) EBITDA for such period minus (b) Capital Expenditures for such period minus
(c) Scheduled Funded Debt Payments made during such period minus
(d) Consolidated Interest Expense (excluding any Consolidated Interest Expense
associated with intercompany indebtedness) for such period minus (e) amounts
paid in cash in respect of federal, state, local and foreign income taxes of the
Borrower and its Subsidiaries with respect to such period minus (f) increases in
Consolidated Working Capital during such period plus (g) decreases in
Consolidated Working Capital during such period minus (h) the total cash
consideration paid by or on behalf of the Borrower and its Subsidiaries for
acquisitions permitted pursuant to Section 5.02(f)(viii).

“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the occurrence of the Effective Date.

“Existing Letters of Credit” means each of the letters of credit described by
date of issuance, amount, purpose and the date of expiry on Schedule IV hereto.

“Facility” means any of the Revolving Credit Facility, the Swing Line Facility,
the Sterling Term Loan Advance, the US Term Loan Advance or the Letter of Credit
Facility.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

12



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter dated November 2, 2005, among the Borrower,
the Administrative Agent and the Bookrunner/Co-Arranger.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on the last Friday of October in any calendar year.

“Foreign Currency” means Revolving Foreign Currency and Letter of Credit Foreign
Currency.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, order, ruling, permit, certification, exemption, notice,
declaration or similar right, undertaking or other action of, to or by, or any
filing, qualification or registration with, any Governmental Authority.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Person in its capacity as a party to a Secured Hedge
Agreement that was a Lender Party or an Affiliate of a Lender Party at the time
such Hedge Agreement was entered into.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Initial Lender Parties” and “Initial Lenders” each has the meaning specified in
the Preliminary Statements to this Agreement.

 

13



--------------------------------------------------------------------------------

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
its benefit liabilities, as defined in Section 4001(a)(16) of ERISA, determined
using the actuarial assumptions used for funding purposes in the most recent
actuarial report prepared for such Plan, exceeds the fair market value of such
Plan’s assets.

“Intellectual Property Security Agreement” has the meaning specified in
Section 3.01(a)(v).

“Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) Pro Forma EBITDA for such Measurement period to (b) Consolidated Interest
Expense for such Measurement Period.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance or LIBOR Market
Index Rate Advance into such Eurodollar Rate Advance, and ending on the last day
of the period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, as the Borrower may
select, upon notice received by the Administrative Agent not later than
2:00 P.M. (New York City time) on (i) in the case of Advances denominated in
U.S. dollars, the third Business Day prior to the first day of such Interest
Period and (ii) in the case of Advances denominated in Foreign Currencies, the
fourth Business Day prior to the first day of such Interest Period; provided,
however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the applicable Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time (including any successor law).

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business

 

14



--------------------------------------------------------------------------------

unit or a substantial part or all of the business of such Person, any capital
contribution to such Person or any other direct or indirect investment in such
Person, including, without limitation, any acquisition by way of a merger or
consolidation (or similar transaction) and any arrangement pursuant to which the
investor incurs Debt of the types referred to in clause (i) or (j) of the
definition of “Debt” in respect of such Person.

“Issuing Bank” means (a) with respect to Letters of Credit issued pursuant to
Section 2.01(c) hereof, the Issuing Bank referred to in the Preliminary
Statements to this Agreement and any Eligible Assignees to which all or a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 8.07 so long as each such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as the Issuing Bank and
notifies the Administrative Agent of its Applicable Lending Office and the
amount of its Letter of Credit Commitment (which information shall be recorded
by the Administrative Agent in the Register), for so long as the Issuing Bank or
Eligible Assignee, as the case may be, shall have a Letter of Credit Commitment
and (b) with respect to the Existing Letters of Credit only, the applicable
Lender that is the issuer of such Existing Letter of Credit.

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii).

“Lender Party” means the Initial Lender Parties and any other Person that
becomes a Lender, the Issuing Bank or the Swing Line Bank.

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“Letter of Credit Advance” means an advance made by the Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(d).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name on Schedule I hereto
under the caption “Letter of Credit Commitment” or, if the Issuing Bank has
entered into an Assignment and Acceptance, set forth for the Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 8.07(d) as
the Issuing Bank’s “Letter of Credit Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the amount of
the Issuing Bank’s Letter of Credit Commitment at such time, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Foreign Currency” means (a) Euros, (b) British Pounds Sterling
and (c) Canadian Dollars.

“Letters of Credit” has the meaning specified in Section 2.01(c).

“Leverage Ratio” means, at any date of determination, the ratio of
(a) (i) Consolidated total Debt for Borrowed Money at such date plus (ii) the
face amount of all outstanding Letters of Credit (other than (1) trade Letters
of Credit, (2) performance based Letters of Credit and (3)

 

15



--------------------------------------------------------------------------------

Letters of Credit which are cash collateralized) at such date less (A) if
Advances under the Revolving Credit Facility in an aggregate principal Dollar
Amount of $10,000,000 or less are outstanding, cash and Cash Equivalents on hand
or (B) if Advances under the Revolving Credit Facility in an aggregate principal
Dollar Amount greater than $10,000,000 are outstanding, cash and Cash
Equivalents on hand in an amount not to exceed $5,000,000, in each case of the
Borrower and its Subsidiaries to (b) Pro Forma EBITDA for the most recently
completed Measurement Period.

“LIBOR Market Index Rate” shall mean, for any day, the rate for one month
interbank offered rate for deposits in the applicable Foreign Currency appearing
on Telerate Page 3750 (or any successor page) or such other Telerate screen on
which rates for deposits in such Foreign Currency are displayed at approximately
11:00 A.M. (London time) on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by the Administrative Agent from another recognized source or
interbank quotation).

“LIBOR Market Index Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a)(iii).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means (a) this Agreement (including all amendments thereto),
(b) the Notes, (c) the Subsidiary Guaranty, (d) the Collateral Documents,
(e) the Fee Letter, (f) each Letter of Credit Agreement and (g) each Secured
Hedge Agreement, in each case as amended.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Mandatory Cost Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, a rate per annum reflecting the cost to the Lenders of
complying with all reserve, special deposit, capital adequacy, solvency,
liquidity ratios, fees or other requirements of or imposed by the Bank of
England, the Financial Services Authority, the European Central Bank or any
other governmental or regulatory authority for such Interest Period attributable
to such Eurodollar Rate Advance (rounded up if necessary to 4 decimal places) as
conclusively determined by the Administrative Agent, absent manifest error.

“Margin Stock” has the meaning specified in Regulation U.

“Material Acquisition” means any purchase or other acquisition by a Loan Party
of all of the Equity Interests in, or all or a substantial portion of the
property and assets of or line of business, division or product line of, any
Person (any such property, assets or Person, a “Material Target”) that (a) is
permitted pursuant to Section 5.02(f), (b) is in excess of $100,000,000 in total
purchase consideration and (c) after giving effect thereto on a pro forma basis,
the Leverage Ratio (as determined by the Administrative Agent) of the Borrower
and its Subsidiaries exceeds 4.0:1.0.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole.

 

16



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole, (b) the rights
and remedies of any Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party.

“Material Contract” means, with respect to the Borrower or its Subsidiaries,
each contract to which such Person is a party involving aggregate consideration
payable to or by such Person in excess of 10% of Consolidated revenues in any
year of the Borrower and its Subsidiaries, taken as a whole, or otherwise
material to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower and its Subsidiaries, taken
as a whole.

“Material Debt” means Debt for Borrowed Money in an aggregate principal amount
in excess of $25,000,000.

“Material Target” has the meaning specified in the definition of Material
Acquisition.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of the Borrower ending on or prior to
such date; provided, that for any Fiscal Quarter commenced prior to the Initial
Extension of Credit, the amount of any item included in the calculation of a
financial ratio or financial covenant, during any such Fiscal Quarter shall be
as set forth on Schedule II hereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could reasonably be expected to have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

“Net Cash Proceeds” means the aggregate cash proceeds received by any Loan Party
or any Subsidiary in respect of any Asset Disposition, Equity Issuance, Debt
Issuance or Recovery Event, net of (a) direct costs paid or payable as a result
thereof (including, without limitation, reasonable legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) payment of the outstanding principal amount of, premium
or penalty, if any, and interest on any Debt (other than the Advances) that is
secured by a Lien on the Equity Interests or assets at issue and that is
required to be repaid under the terms thereof as a result of any Asset
Disposition; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in respect of any
Asset Disposition, Equity Issuance, Debt Issuance or Recovery Event.

“Note” means a Swing Line Note, a Sterling Term Note, a US Term Note or a
Revolving Credit Note.

 

17



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Conversion” has the meaning specified in Section 2.09(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(c).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Notice of Termination” has the meaning specified in Section 2.01(c).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(f).

“Open Year” has the meaning specified in Section 4.01(q)(iii).

“Other Taxes” has the meaning specified in Section 2.12(b).

“Participating Member State” means each country so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that (i) are not overdue for a period of more than 30 days and
(ii) individually or together with all other Permitted Liens outstanding on any
date of determination do not materially adversely affect the use of the property
to which they relate; (c) pledges or deposits (i) to secure obligations under
workers’ compensation laws or similar legislation or to secure letters of credit
supporting such obligations or (ii) to secure public or

 

18



--------------------------------------------------------------------------------

statutory obligations; (d) easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes; and (e) Liens of a collection bank in the ordinary course
of business under Section 4-208 of the Uniform Commercial Code in effect in any
relevant jurisdiction.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Pro Forma EBITDA” means, for any period, Consolidated EBITDA adjusted to give
effect to the Acquisition or any other acquisition consummated by the Borrower
or any of its Subsidiaries in accordance with this Agreement as if it had
occurred on the first day of such period; provided, it is hereby agreed that the
adjustment to Consolidated EBITDA with respect to the CMC Acquisition shall be
(a) for the Measurement Period as of the Amendment No. 5 Effective Date, an
increase of $16,500,000, (b) for the Measurement Period as of the first Fiscal
Quarter end following the Amendment No. 5 Effective Date, an increase of
$12,375,000, (c) for the Measurement Period as of the second Fiscal Quarter end
following the Amendment No. 5 Effective Date, an increase of $8,250,000 and
(d) for the Measurement Period as of the third Fiscal Quarter end following the
Amendment No. 5 Effective Date, an increase of $4,125,000.

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

“Receivables” means all Receivables referred to in Section 1(c) of the Security
Agreement.

“Recovery Event” means the receipt by any Loan Party or any of its Subsidiaries
of any cash insurance proceeds or condemnation or expropriation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their property or assets.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

19



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 8.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal Dollar Amount of
the Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time. For purposes of this definition, the
aggregate principal amount of Swing Line Advances owing to the Swing Line Bank
and of Letter of Credit Advances owing to the Issuing Bank and the Available
Amount of each Letter of Credit shall be considered to be owed to the Revolving
Credit Lenders ratably in accordance with their respective Revolving Credit
Commitments.

“Reserved Available Amount” of any Letter of Credit means, at any time, (a) the
maximum Dollar Amount available to be drawn under such Letter of Credit at such
time (assuming compliance at such time with all conditions to drawing) plus
(b) if such Letter of Credit is denominated in a Foreign Currency, an amount
equal to 5% of maximum Dollar Amount available to be drawn under such Letter of
Credit at such time (assuming compliance at such time with all conditions to
drawing).

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

“Restricted Payment” has the meaning specified in Section 5.02(g).

“Revaluation Date” means each of the following: (a) the Business Day any Advance
is extended; (b) each date a Letter of Credit is issued, renewed or amended
pursuant to Section 2.03; (c) the date of any reduction of any of the Letter of
Credit Facility or the Unused Revolving Commitments pursuant to the terms of
Section 2.05; and (d) such additional dates as the Administrative Agent or the
Required Lenders shall deem necessary.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 8.07(d) as such Lender’s “Revolving Credit Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

 

20



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended, endorsed or replaced.

“Revolving Foreign Currency” means (a) Euros and (b) British Pounds Sterling.

“Scheduled Funded Debt Payments” means, for any period, the sum of all scheduled
payments of principal on Debt made in cash for such period of the Borrower and
its Subsidiaries on a Consolidated basis (including the principal component of
payments due on Capitalized Leases during the applicable period ending on the
date of determination).

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between any Loan Party and any Hedge Bank
and that is secured by the Collateral Documents.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means the Agents, the Lender Parties and the Hedge Banks.

“Security Agreement” has the meaning specified in Section 3.01(a)(iii).

“Sellers” means, collectively, Roxboro Overseas Limited, a private limited
company organized under the laws of England and Wales, Roxboro Holdings, Inc., a
Delaware corporation, Weston Group Limited, a private limited company organized
under the laws of England and Wales, and The Roxboro Group plc, a private
limited company organized under the laws of England and Wales.

“Senior Leverage Ratio” means, at any date of determination, the ratio of
(a) (i) Consolidated total Debt for Borrowed Money (excluding Subordinated Debt)
at such date plus (ii) the face amount of all outstanding Letters of Credit
(other than (1) trade Letters of Credit, (2) performance based Letters of Credit
and (3) Letters of Credit which are fully cash collateralized) at such date less
(A) if Advances under the Revolving Credit Facility in an aggregate principal
Dollar Amount of $10,000,000 or less are outstanding, cash and Cash Equivalents
on hand or (B) if Advances under the Revolving Credit Facility in an aggregate
principal Dollar Amount greater than $10,000,000 are outstanding, cash and Cash
Equivalents on hand in an amount not to exceed $5,000,000, in each case of the
Borrower and its Subsidiaries to (b) Pro Forma EBITDA for the most recently
completed Measurement Period.

“Senior Subordinated Indenture” means the Indenture dated as of June 11, 2003,
among Esterline Technologies Corporation, as issuer, the subsidiary guarantors
party thereto, and The Bank of New York, as trustee, pursuant to which the
Senior Subordinated Notes shall have been issued, as amended or otherwise
modified to the extent permitted under Section 5.02(j).

“Senior Subordinated Notes” means the senior subordinated notes of the Borrower
in an aggregate principal amount of $175,000,000 to be issued pursuant to the
Senior Subordinated Indenture.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no

 

21



--------------------------------------------------------------------------------

Person other than the Loan Parties and the ERISA Affiliates or (b) was so
maintained and in respect of which any Loan Party or any ERISA Affiliate could
reasonably be expected to have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Spot Rate” means, with respect to any Foreign Currency, the rate quoted by
Wachovia as the spot rate for the purchase by Wachovia of such Foreign Currency
with U.S. dollars through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made.

“Sterling Term Loan Advance” has the meaning specified in Section 2.01(d).

“Sterling Term Loan Commitment” means, with respect to any Sterling Term Loan
Lender at any time, the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “Sterling Term Loan Commitment”.

“Sterling Term Loan Lender” means any Lender that holds a Sterling Term Loan
Commitment or a portion of the outstanding Sterling Term Loan Advance.

“Sterling Term Note” means a promissory note of the Borrower payable to the
order of any Sterling Term Loan Lender, in substantially the form of Exhibit A-3
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Sterling Term Loan Advance of such Sterling Term Loan Lender,
as amended, endorsed or replaced.

“Subordinated Debt” means any Debt of the Borrower or any of its Subsidiaries
which by its terms is subordinated in right of payment to the prior payment of
the Obligations of the Borrower under or in respect of the Loan Documents and
contains subordination and other terms reasonably acceptable to the
Administrative Agent, and shall include, without limitation, the Senior
Subordinated Notes.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

22



--------------------------------------------------------------------------------

“Subsidiary Guarantors” mean the Subsidiaries of the Borrower listed on
Schedule III hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(j) or (k).

“Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iv), together
with each other guaranty and guaranty supplement delivered pursuant to
Section 5.01(j) or (k), in each case as amended.

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately after giving effect to the occurrence of the Amendment No. 5
Effective Date (giving pro forma effect to the CMC Acquisition as of such date)
and described in Schedule 4.01(t) attached hereto, and shall include the 2007
Senior Notes.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(b) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

“Swing Line Bank” means the Swing Line Bank referred to in the Preliminary
Statements to this Agreement and any Eligible Assignees to which the Swing Line
Commitment hereunder has been assigned pursuant to Section 8.07 so long as such
Eligible Assignee expressly agrees to perform in accordance with their terms all
obligations that by the terms of this Agreement are required to be performed by
it as a Swing Line Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Swing Line Commitment (which information
shall be recorded by the Administrative Agent in the Register), for so long as
such Swing Line Bank or Eligible Assignee, as the case may be, shall have a
Swing Line Commitment.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(b) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth opposite the Swing Line Bank’s name on Schedule I hereto
under the caption “Swing Line Commitment” or, if the Swing Line Bank has entered
into an Assignment and Acceptances, set forth for the Swing Line Bank in the
Register maintained by the Administrative Agent pursuant to Section 8.07(d) as
the Swing Line Bank’s “Swing Line Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

“Swing Line Facility” has the meaning specified in Section 2.01(b).

“Swing Line Note” means a promissory note of the Borrower payable to the order
of the Swing Line Bank and any other Lender that has made Swing Line Advances,
in substantially the form of Exhibit A-2 hereto, evidencing the indebtedness of
the Borrower to such Lender resulting from Swing Line Advances made by such
Lender, as amended, endorsed or replaced.

“Taxes” has the meaning specified in Section 2.12(a).

“Tax Returns” means all returns, reports, statements, declarations and schedules
required to be filed with a governmental or taxing authority with respect to any
taxes.

“Termination Date” means the earliest of (a) the date of termination in whole of
the Revolving Credit Commitments, the Letter of Credit Commitment and the Swing
Line

 

23



--------------------------------------------------------------------------------

Commitment and the acceleration of the Advances pursuant to Section 6.01,
(b) the date of termination in whole of the Revolving Credit Commitments, the
Letter of Credit Commitment and the Swing Line Commitment and the prepayment of
the Advances pursuant to Sections 2.05 and 2.06 and (c) (i) with respect to the
Sterling Term Loan Advance, November 14, 2010 and (ii) with respect to all other
Advances, the fifth anniversary of the Amendment No. 5 Effective Date.

“Treasurer” means the officer of certain of the Loan Parties holding such title,
such holder as of the date hereof being Mr. Robert D. George.

“Treasury Regulations” means Treasury regulations promulgated under the Internal
Revenue Code.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

“2007 Indenture” means the note purchase agreement among the Borrower, certain
of its Subsidiaries and the Trustee party thereto dated as of March 1, 2007,
pursuant to which the 2007 Senior Notes were issued, as amended or otherwise
modified to the extent permitted under Section 5.02(j).

“2007 Senior Notes” means the senior notes of the Borrower in an aggregate
principal amount of $175,000,000, issued pursuant to the 2007 Indenture.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate, Advances bearing interest at the Eurodollar Rate and Advances bearing
Interest at the LIBOR Market Index Rate.

“U.K. Security Documents” means each of the charge over shares between Advanced
Input Devices, Inc. and the Collateral Agent and the charge over shares between
Kirkhill-TA Co. and the Collateral Agent each dated on or about the date hereof.

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, an amount equal to (a) such Lender’s Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal Dollar
Amount of all Revolving Credit Advances, Swing Line Advances and Letter of
Credit Advances made by such Lender (in its capacity as a Lender) and
outstanding at such time plus (ii) if any Revolving Credit Advance is
denominated in a Foreign Currency, an amount equal to 5% of the Dollar Amount of
such Revolving Credit Advance plus (iii) such Lender’s Pro Rata Share of (A) the
aggregate Reserved Available Amount of all Letters of Credit outstanding at such
time, (B) the aggregate principal amount of all Letter of Credit Advances made
by the Issuing Bank pursuant to Section 2.03(c) and outstanding at such time and
(C) the aggregate principal amount of all Swing Line Advances made by the Swing
Line Bank pursuant to Section 2.01(b) and outstanding at such time.

“US Term Loan Advance” has the meaning specified in Section 2.01(e).

“US Term Loan Commitment” means, with respect to any US Term Loan Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “US Term Loan Commitment”.

 

24



--------------------------------------------------------------------------------

“US Term Loan Lender” means any Lender that holds a US Term Loan Commitment or a
portion of the outstanding US Term Loan Advance.

“US Term Note” means a promissory note of the Borrower payable to the order of
any US Term Loan Lender, in substantially the form of Exhibit A-4 hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the US Term Loan Advance of such US Term Loan Lender, as amended, endorsed
or replaced.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wachovia” has the meaning specified in the Preliminary Statements to this
Agreement.

“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” means and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. References in the Loan Documents to the term “date
hereof” means June 11, 2003 unless otherwise specified.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those in effect in the United States as of the
Amendment No. 3 Effective Date (“GAAP”).

SECTION 1.04. Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, VII and IX) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by Wachovia in New York, New York at the close of
business on the Business Day immediately preceding any date of determination
thereof, to prime banks in New York, New York for the spot purchase in the New
York foreign exchange market of such amount in U.S. dollars with such other
currency.

 

25



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit. (a) The Revolving Credit
Advances. Each Revolving Credit Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each, a “Revolving Credit
Advance”) in U.S. dollars and in Revolving Foreign Currencies to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in respect of the Revolving Credit Facility in a
Dollar Amount for each such Advance not to exceed such Lender’s Unused Revolving
Credit Commitment at such time; provided, that the aggregate Dollar Amount of
all Revolving Credit Advances denominated in a Foreign Currency shall not exceed
$25,000,000. Each Revolving Credit Borrowing shall be in an aggregate Dollar
Amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof
(other than a Borrowing the proceeds of which shall be used solely to repay or
prepay in full outstanding Swing Line Advances or outstanding Letter of Credit
Advances) and shall consist of Revolving Credit Advances made simultaneously by
the Revolving Credit Lenders ratably according to their Revolving Credit
Commitments. Within the limits of each Revolving Credit Lender’s Unused
Revolving Credit Commitment in effect from time to time, the Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(a).

(b) The Swing Line Advances. The Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances in U.S. dollars to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in respect of the Revolving Credit
Facility (i) in an aggregate amount not to exceed at any time outstanding the
Swing Line Commitment (the “Swing Line Facility”) and (ii) in an amount for each
such Swing Line Borrowing not to exceed the aggregate of the Unused Revolving
Credit Commitments of the Revolving Credit Lenders at such time. No Swing Line
Advance shall be used for the purpose of funding the payment of principal of any
other Swing Line Advance. Each Swing Line Borrowing shall be in an amount of
$100,000 or an integral multiple of $25,000 in excess thereof and shall be made
as a Base Rate Advance. Within the limits of the Swing Line Facility and within
the limits referred to in clause (ii) above, the Borrower may borrow under this
Section 2.01(b), repay pursuant to Section 2.04(d) or prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(b).

(c) The Letters of Credit. The Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue (or cause any of its Affiliates that constitute
a commercial bank to issue on its behalf) letters of credit in U.S. dollars and
in Letter of Credit Foreign Currencies for the account of the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Termination Date in respect of the Revolving Credit Facility (provided that any
Letter of Credit maturing later than five Business days prior to the Termination
Date in respect of the Revolving Credit Facility shall be cash-collateralized in
the applicable currency in an amount equal to 110% of the face amount of such
Letter of Credit no later than five Business Days prior to the Termination Date
in respect of the Revolving Credit Facility) in an aggregate Reserved Available
Amount (i) for all Letters of Credit not to exceed at any time the lesser of
(x) the Letter of Credit Facility at such time and (y) the Issuing Bank’s Letter
of Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed the Unused Revolving Credit Commitments of the Revolving Credit Lenders
at such time. No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than 30 days
before the Termination Date in respect of the Revolving Credit Facility, but may
by its terms be renewable annually upon written notice (a “Notice of Renewal”)
given to the Issuing Bank that issued such Letter of Credit and the
Administrative Agent on or prior to any date for notice of renewal set forth in
such Letter of Credit but in any event at least three Business Days prior to the
date of the proposed

 

26



--------------------------------------------------------------------------------

renewal of such Letter of Credit and upon fulfillment of the applicable
conditions set forth in Article III unless the Issuing Bank has notified the
Borrower (with a copy to the Administrative Agent) on or prior to the date for
notice of termination set forth in such Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Letter of Credit (a “Notice of Termination”); provided that
the terms of each Letter of Credit that is automatically renewable annually
shall (x) require the Issuing Bank that issued such Letter of Credit to give the
beneficiary named in such Letter of Credit notice of any Notice of Termination,
(y) permit such beneficiary, upon receipt of such notice, to draw under such
Letter of Credit prior to the date such Letter of Credit otherwise would have
been automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Letter of Credit in any event to be extended to a
date later than 30 days before the Termination Date in respect of the Revolving
Credit Facility. If either a Notice of Renewal is not given by the Borrower or a
Notice of Termination is given by the Issuing Bank pursuant to the immediately
preceding sentence, such Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed. Within the limits of the Letter
of Credit Facility, and subject to the limits referred to above, the Borrower
may request the issuance of Letters of Credit under this Section 2.01(c), repay
any Letter of Credit Advances resulting from drawings thereunder pursuant to
Section 2.03(c) and request the issuance of additional Letters of Credit under
this Section 2.01(c). The defined term “Letters of Credit”, as used in this
Agreement, shall include each letter of credit issued pursuant to this
Section 2.01(c) and each of the Existing Letters of Credit.

Notwithstanding anything to the contrary set forth in this Agreement, a Letter
of Credit issued hereunder may contain a statement to the effect that such
Letter of Credit is issued for the account of a Subsidiary of the Borrower;
provided that, notwithstanding such statement, the Borrower shall be the actual
account party for all purposes of this Agreement for such Letter of Credit and
such statement shall not affect the Borrower’s obligations hereunder with
respect to such Letter of Credit.

(d) The Sterling Term Loan Advance. Each Sterling Term Loan Lender severally
agrees, on the terms and conditions hereinafter set forth, to make an advance
(the “Sterling Term Loan Advance”) to the Borrower on the Amendment No. 4
Effective Date in an amount denominated in British Pounds Sterling equal to such
Lender’s Sterling Term Loan Commitment.

(e) The US Term Loan Advance. Each US Term Loan Lender severally agrees, on the
terms and conditions hereinafter set forth, to make an advance (the “US Term
Loan Advance”) to the Borrower on the Amendment No. 5 Effective Date in an
amount denominated in U.S. dollars equal to such Lender’s US Term Loan
Commitment.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b), 2.02(h), 2.02(i) or 2.03, each Borrowing (other than the
Sterling Term Loan Advance and the US Term Loan Advance) shall be made on
notice, given not later than 2:00 P.M. (New York City time) on the (i) third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances denominated in U.S. dollars,
(ii) fourth Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of Eurodollar Rate Advances denominated in Foreign
Currencies or (iii) the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances
denominated in U.S. dollars, by the Borrower to the Administrative Agent, which
shall give to each Appropriate Lender prompt notice thereof. Each such notice of
a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telex or telecopier, in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Facility under which such Borrowing is to be made, (iii) Type of Advances
comprising such Borrowing, (iv) aggregate amount of such Borrowing, (iv) the
applicable currency of such Borrowing and (vi) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. Each Appropriate Lender shall, before 2:00 P.M.

 

27



--------------------------------------------------------------------------------

(New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds and in the applicable
currency, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that, in the
case of any Revolving Credit Borrowing denominated in U.S. dollars, the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances made by the Swing Line Bank or the Issuing Bank, as the case may be,
and by any other Revolving Credit Lender and outstanding on the date of such
Revolving Credit Borrowing, plus interest accrued and unpaid thereon to and as
of such date, available to the Swing Line Bank or the Issuing Bank, as the case
may be, and such other Revolving Credit Lenders for repayment of such Swing Line
Advances and Letter of Credit Advances.

(b) Each Swing Line Borrowing shall be made on notice, given not later than
2:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing,
by the Borrower to the Swing Line Bank and the Administrative Agent. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone, confirmed immediately in writing, or telex or telecopier,
specifying therein the requested (i) date of such Borrowing, (ii) amount of such
Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the seventh day after the requested date of such Borrowing). The Swing Line
Bank will make the amount of the requested Swing Line Advances available to the
Administrative Agent at the Administrative Agent’s Account, in same day funds.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account. Upon written demand by the Swing Line Bank, with a copy of such demand
to the Administrative Agent, or in any event automatically upon the maturity of
each Swing Line Advance, each other Revolving Credit Lender shall purchase from
the Swing Line Bank, and the Swing Line Bank shall sell and assign to each such
other Revolving Credit Lender, such other Lender’s Pro Rata Share of such
outstanding Swing Line Advance as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Swing Line Bank, by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Swing Line Advance to be purchased by such
Lender. The Borrower hereby agrees to each such sale and assignment. Each
Revolving Credit Lender agrees to purchase its Pro Rata Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank, or in any event automatically upon the maturity of each
Swing Line Advance, provided that notice of such demand is given not later than
2:00 P.M. (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. Upon any such assignment by the Swing Line Bank to any other Revolving
Credit Lender of a portion of a Swing Line Advance, the Swing Line Bank
represents and warrants to such other Lender that the Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility or recourse with
respect to such Swing Line Advance, the Loan Documents or any Loan Party. If and
to the extent that any Revolving Credit Lender shall not have so made the amount
of such Swing Line Advance available to the Administrative Agent, such Revolving
Credit Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
the Swing Line Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such amount for the account of the Swing Line Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Swing Line
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Swing Line Advance made by the Swing
Line Bank shall be reduced by such amount on such Business Day.

 

28



--------------------------------------------------------------------------------

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate Dollar Amount of such Borrowing
is less than $5,000,000 or if the obligation of the Appropriate Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to Section 2.09 or
2.10, (ii) the Revolving Credit Advances may not be outstanding as part of more
than 5 separate Borrowings, (iii) the Borrower may not request that any Advances
be made as LIBOR Market Index Rate Advances and (iv) all Revolving Credit
Advances denominated in a Foreign Currency shall be made as Eurodollar Rate
Advances.

(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(e) Unless the Administrative Agent shall have received written notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(g) The Administrative Agent may conclusively rely on the purported genuineness
of all telephonic notices, without any responsibility or liability, except for
its own gross negligence or willful misconduct.

(h) The Sterling Term Loan Advance shall be made on the Amendment No. 4
Effective Date as a Eurodollar Rate Advance. Each Appropriate Lender shall,
before 2:00 P.M. (New York City time) on the Amendment No. 4 Effective Date,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account (or such

 

29



--------------------------------------------------------------------------------

other account as directed by the Administrative Agent), in same day funds and in
British Pounds Sterling, such Lender’s ratable portion of the Sterling Term Loan
Advance in accordance with the respective Sterling Term Loan Commitments. After
the Administrative Agent’s receipt of such funds, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account.

(i) The US Term Loan Advance shall be made on the Amendment No. 5 Effective Date
as a Eurodollar Rate Advance. Each Appropriate Lender shall, before 2:00 P.M.
(New York City time) on the Amendment No. 5 Effective Date, make available for
the account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account (or such other account as directed by the
Administrative Agent), in same day funds and in U.S. dollars, such Lender’s
ratable portion of the US Term Loan Advance in accordance with the respective US
Term Loan Commitments. After the Administrative Agent’s receipt of such funds,
the Administrative Agent will make such funds available to the Borrower by
crediting the Borrower’s Account.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to the Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof by
telecopier or electronic communication. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telephone, confirmed immediately
in writing, or telecopier or electronic communication, specifying therein the
requested (i) date of such issuance (which shall be a Business Day),
(ii) Available Amount of such Letter of Credit (which amount shall not be less
than $50,000 or shall be otherwise acceptable to the Issuing Bank),
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit, (v) currency and face amount of such
Letter of Credit and (vi) form of such Letter of Credit, and shall be
accompanied by such application and agreement for letter of credit as the
Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (together with such application and agreements with
respect to the Existing Letters of Credit, each a “Letter of Credit Agreement”).
If (A) the requested form of such Letter of Credit is acceptable to the Issuing
Bank in its sole discretion and (B) it has not received notice of objection to
such issuance from the Required Lenders, the Issuing Bank will, upon fulfillment
of the applicable conditions set forth in Article III, make such Letter of
Credit available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

(b) Letter of Credit Reports. The Issuing Bank shall furnish (i) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued during the
previous week and drawings during such week under all Letters of Credit, (ii) to
each Revolving Credit Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit issued
during the preceding month and drawings during such month under all Letters of
Credit and (iii) to the Administrative Agent and each Revolving Credit Lender on
the first Business Day of each calendar quarter a written report setting forth
the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit.

(c) Participations in Letters of Credit. The Issuing Bank shall be deemed,
without further action by any party hereto, (i) with respect to Letters of
Credit issued pursuant to Section 2.01(c) hereof, upon the issuance of a Letter
of Credit by the Issuing Bank and (ii) with respect to the Existing Letters of
Credit, on the Amendment No. 5 Effective Date, to have sold to each Revolving
Credit Lender,

 

30



--------------------------------------------------------------------------------

and each such Revolving Credit Lender shall be deemed, without further action by
any party hereto, to have purchased from the Issuing Bank, a participation in
such Letter of Credit in an amount for each Revolving Credit Lender equal to
such Lender’s Pro Rata Share of the Available Amount of such Letter of Credit,
effective upon the issuance of such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay such Lender’s Pro Rata Share of each Letter of
Credit Advance made by the Issuing Bank and not reimbursed by the Borrower
forthwith on the date due as provided in Section 2.04(c) (or which has been so
reimbursed but must be returned or restored by the Issuing Bank because of the
occurrence of an event specified in Section 6.01(f) or otherwise) by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Issuing Bank by deposit to the Administrative
Agent’s Account, in same day funds and in U.S. dollars, an amount equal to such
Lender’s Pro Rata Share of such Letter of Credit Advance. Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this Section 2.03(c) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
the termination of the Commitments, and that each such payment shall be made
without any off-set, abatement, withholding or reduction whatsoever. If and to
the extent that any Revolving Credit Lender shall not have so made the amount of
such Letter of Credit Advance available to the Administrative Agent, such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such Letter of Credit Advance is due pursuant to Section 2.04(c) until the date
such amount is paid to the Administrative Agent, at the Federal Funds Rate for
its account or the account of the Issuing Bank. If such Lender shall pay to the
Administrative Agent such amount for the account of the Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by the Issuing Bank shall be reduced by such amount on such
Business Day.

(d) Drawing and Reimbursement. The payment by the Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by the Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance denominated in U.S. dollars, in the Dollar Amount of such
draft.

(e) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.

(f) Applicability of ISP98. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

(g) Existing Letters of Credit. The Borrower’s reimbursement obligations in
respect of each Existing Letter of Credit, and each Revolving Credit Lender’s
participation obligations in connection therewith, shall be governed by the
terms of this Agreement.

 

31



--------------------------------------------------------------------------------

SECTION 2.04. Repayment of Advances. (a) Revolving Credit Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Revolving
Credit Lenders on the Termination Date in respect of the Revolving Credit
Facility the aggregate principal amount of the Revolving Credit Advances then
outstanding.

(b) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank and each other Revolving Credit Lender
that has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Termination Date in respect of the Revolving Credit Facility.

(c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent in U.S. dollars for the account of the Issuing Bank and
each other Revolving Credit Lender that has made a Letter of Credit Advance on
the earlier of demand and the Termination Date in respect of the Revolving
Credit Facility the outstanding principal amount of each Letter of Credit
Advance made by each of them.

(ii) The Obligations of the Borrower and the Revolving Credit Lenders under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to any Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Subsidiary Guaranties or any other guarantee, for all or any of the
Obligations of the Borrower in respect of the L/C Related Documents;

 

32



--------------------------------------------------------------------------------

(G) any fluctuation in currency exchange rates; or

(H) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

(d) Sterling Term Loan Advance. The principal amount of the Sterling Term Loan
Advance shall be repaid to the Sterling Term Loan Lenders in sixteen
(16) consecutive quarterly installments denominated in British Pounds Sterling
(as reduced pursuant to Section 2.06(a) or 2.06(b)) based on the following
percentages of the initial amount (expressed in British Pounds Sterling) of the
Sterling Term Loan Advance:

 

Principal Amortization Payment Date

  

Principal Amortization Payment

March 31, 2007

   1.25%

June 30, 2007

   1.25%

September 30, 2007

   1.25%

December 31, 2007

   1.25%

March 31, 2008

   2.50%

June 30, 2008

   2.50%

September 30, 2008

   2.50%

December 31, 2008

   2.50%

March 31, 2009

   5.00%

June 30, 2009

   5.00%

September 30, 2009

   5.00%

December 31, 2009

   5.00%

March 31, 2010

   16.25%

June 30, 2010

   16.25%

September 30, 2010

   16.25%

Termination Date in respect of the Sterling Term

Loan Advance

  

16.25% or the remaining amount of the Sterling

Term Loan Advance

 

33



--------------------------------------------------------------------------------

(e) US Term Loan Advance. The principal amount of the US Term Loan Advance shall
be repaid to the US Term Loan Lenders in sixteen (16) consecutive quarterly
installments denominated in U.S. dollars on the following dates and based on the
following percentages of the initial amount (expressed in U.S. dollars) of the
US Term Loan Advance (as reduced pursuant to Section 2.06(a) or 2.06(b)):

 

Principal Amortization Payment Date

  

Principal Amortization Payment

June 30, 2008

   1.25%

September 30, 2008

   1.25%

December 31, 2008

   1.25%

March 31, 2009

   1.25%

June 30, 2009

   2.50%

September 30, 2009

   2.50%

December 31, 2009

   2.50%

March 31, 2010

   2.50%

June 30, 2010

   2.50%

September 30, 2010

   2.50%

December 31, 2010

   2.50%

March 31, 2011

   2.50%

June 30, 2011

   5.00%

September 30, 2011

   5.00%

December 31, 2011

   5.00%

Termination Date in respect of the US Term Loan

Advance

  

60.00% or the remaining amount of the US Term

Loan Advance

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ written notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Swing Line Facility and the Letter of Credit Facility and the Unused
Revolving Credit Commitments; provided, however, that each partial reduction of
a Facility (i) shall be in an aggregate Dollar Amount of at least $5,000,000 or
an integral multiple of $1,000,000 in excess thereof and (ii) shall be made
ratably among the Appropriate Lenders in accordance with their Commitments with
respect to such Facility.

 

34



--------------------------------------------------------------------------------

(b) Mandatory. (i) The Letter of Credit Facility shall be permanently reduced
from time to time on the date of each reduction in the Revolving Credit Facility
by the amount, if any, by which the amount of the Letter of Credit Facility
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon at least (i) one
Business Day’s notice (which may be telephonic, with prompt written notice to
confirm such notice and with no liability on the part of the Administrative
Agent for acting on such notice) in the case of Base Rate Advances and LIBOR
Market Index Rate Advances denominated in U.S. dollars, (ii) three Business
Days’ notice in the case of Eurodollar Rate Advances denominated in U.S. dollars
and (iii) four Business Days’ notice in the case of Advances denominated in
Foreign Currencies, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal Dollar Amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, if less, the aggregate
amount of Revolving Credit Borrowings then outstanding) and (ii) if any
prepayment of a Eurodollar Rate Advance is made on a date other than the last
day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 8.04(c). To the extent the Borrower elects to
prepay the Sterling Term Loan Advance or the US Term Loan Advance, amounts
prepaid under this Section 2.06(a) shall be applied ratably to the remaining
principal installments thereof.

(b) Mandatory. (i) The Borrower shall, on each applicable Business Day, prepay
an aggregate principal amount of the Revolving Credit Advances comprising part
of the same Borrowings, the Letter of Credit Advances and the Swing Line
Advances and deposit an amount in the Deposit Account in an amount equal to the
amount by which (A) the sum of the aggregate principal Dollar Amount of (x) the
Revolving Credit Advances, (y) the Letter of Credit Advances and (z) the Swing
Line Advances then outstanding plus the aggregate Reserved Available Amount of
all Letters of Credit then outstanding exceeds (B) the Revolving Credit Facility
on such Business Day.

(ii) The Borrower shall, on each applicable Business Day, pay to the
Administrative Agent for deposit in the Deposit Account an amount sufficient to
cause the aggregate amount on deposit in the Deposit Account to equal the amount
by which the aggregate Reserved Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day.

(iii) Promptly upon receipt by any Loan Party or any Subsidiary of proceeds from
any Debt Issuance, the Borrower shall prepay the Advances and cash collateralize
the Letters of Credit in an amount equal to one hundred percent (100%) of the
Net Cash Proceeds of such Debt Issuance (such prepayment to be applied as set
forth in clause (viii) below); provided, however, that the Borrower shall not be
required to prepay the Advances or cash collateralize the Letters of Credit with
the Net Cash Proceeds of any Debt Issuance (A) to the extent such proceeds are
used within twelve (12) months of such Debt Issuance to consummate an
acquisition permitted pursuant to Section 5.02(f)(viii) or (ix) hereof so long
as, immediately after giving effect to such Debt Issuance and such acquisition,
the Borrower and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 5.04, such compliance to be determined on the
basis of the financial information most recently delivered to the

 

35



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 5.03 as though such Debt Issuance and
such acquisition had been consummated as of the first day of the fiscal period
covered thereby or (B) if, after giving effect thereto on a pro forma basis, the
Senior Leverage Ratio (as determined by the Administrative Agent) of the
Borrower and its Subsidiaries is less than 3.5:1.0.

(iv) Promptly upon receipt by any Loan Party or any Subsidiary of proceeds from
any Equity Issuance, the Borrower shall prepay the Advances and cash
collateralize the Letters of Credit in an amount equal to fifty percent (50%) of
the Net Cash Proceeds of such Equity Issuance (such prepayment to be applied as
set forth in clause (viii) below); provided, however, that the Borrower shall
not be required to prepay the Advances or cash collateralize the Letters of
Credit with the Net Cash Proceeds of any Equity Issuance if, after giving
effect, on a pro forma basis, to the Equity Issuance as well as any permitted
acquisition to be financed in whole or in part by the Equity Issuance, the
Senior Leverage Ratio (as determined by the Administrative Agent) of the
Borrower and its Subsidiaries is less than 3.5:1.0.

(v) Promptly following any Asset Disposition or related series of Asset
Dispositions for which the Net Cash Proceeds exceeds $20,000,000, the Borrower
shall prepay the Advances and cash collateralize the Letters of Credit in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds derived from
such Asset Disposition (or related series of Asset Dispositions) (such
prepayment to be applied as set forth in clause (viii) below); provided,
however, that so long as no Default or Event of Default has occurred and is
continuing at the time of such Asset Disposition, such Net Cash Proceeds shall
not be required to be so applied to the extent the Borrower delivers to the
Administrative Agent promptly following such Asset Disposition a certificate
stating that it intends to use such Net Cash Proceeds to acquire like assets
used in the primary business of the Borrower and its Subsidiaries within 365
days of the receipt of such Net Cash Proceeds, it being expressly agreed that
any Net Cash Proceeds not so reinvested within such 365 day period shall be
applied to prepay the Advances and cash collateralize the Letters of Credit
immediately thereafter (such prepayment to be applied as set forth in clause
(viii) below).

(vi) Promptly upon receipt by any Loan Party of proceeds from any Recovery Event
in excess of $20,000,000, the Borrower shall prepay the Advances and cash
collateralize the Letters of Credit in an amount equal to one hundred percent
(100%) of such cash proceeds; provided, however, that, so long as no Default or
Event of Default has occurred and is continuing at the time of such Recovery
Event, no prepayment of any such Net Cash Proceeds shall be required to the
extent the Borrower delivers to the Administrative Agent promptly following such
Recovery Event a certificate stating that it intends to use such Net Cash
Proceeds to repair the damaged assets or acquire like assets used in the primary
business of the Borrower and its Subsidiaries within 365 days of the receipt of
such Net Cash Proceeds, it being expressly agreed that any Net Cash Proceeds not
so reinvested within such 365 day period shall be applied to prepay the Advances
and cash collateralize the Letters of Credit immediately thereafter (such
prepayment to be applied as set forth in clause (viii) below).

(vii) Within 30 days after the receipt by the Administrative Agent of the
financial statements required by Section 5.03(b) for any fiscal year of the
Borrower (commencing with the fiscal year ending October 26, 2007), if the
Leverage Ratio of the Borrower and its Subsidiaries exceeds 3.0:1.0 as of the
end of such fiscal year, the Borrower shall prepay the Advances and cash
collateralize the Letters of Credit in an amount equal to (A) fifty percent
(50%) of the Excess Cash Flow for such fiscal year minus (B) optional
prepayments of the Sterling Term Loan Advance or the US Term Loan Advance during
such period (such prepayments to be applied as set forth in clause
(viii) below).

(viii) (A) Prepayments of the Revolving Credit Facility made pursuant to clause
(i) shall be first applied to prepay Letter of Credit Advances then outstanding
until such Advances are paid in full, second applied to prepay Swing Line
Advances then outstanding until such

 

36



--------------------------------------------------------------------------------

Advances are paid in full, and third applied to prepay Revolving Credit Advances
then outstanding comprising part of the same Borrowings until such Advances are
paid in full and fourth deposited in the Deposit Account to cash collateralize
100% of the Reserved Available Amount of the Letters of Credit then outstanding.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
Deposit Account, such funds shall be applied to reimburse the Issuing Bank or
Revolving Credit Lenders, as applicable.

(B) Prepayments made pursuant to clauses (ii)-(vii) above shall be first applied
to the US Term Loan Advance (pro rata to the remaining scheduled principal
payments), second applied to the Sterling Term Loan Advance (pro rata to the
remaining scheduled principal payments), third applied to prepay Letter of
Credit Advances then outstanding until such Advances are paid in full, fourth
applied to prepay Swing Line Advances then outstanding until such Advances are
paid in full (without a corresponding reduction of the Swing Line Commitment),
fifth applied to prepay Revolving Credit Advances then outstanding comprising
part of the same Borrowings until such Advances are paid in full (without a
corresponding reduction of the aggregate Revolving Credit Commitments) and sixth
deposited in the Deposit Account to cash collateralize 100% of the Reserved
Available Amount of the Letters of Credit then outstanding (without a
corresponding reduction of the Letter of Credit Commitment).

(ix) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 8.04(c). If any payment of
Eurodollar Rate Advances otherwise required to be made under this
Section 2.06(b) would be made on a day other than the last day of the applicable
Interest Period therefor, the Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in the
Deposit Account until the last day of the applicable Interest Period at which
time the Administrative Agent shall apply the amount of such payment to the
prepayment of such Advances; provided, however, that such Advances shall
continue to bear interest as set forth in Section 2.07 until the last day of the
applicable Interest Period therefor.

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each February, May, August
and November during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

(iii) LIBOR Market Index Rate Advances. During such period as such Advance is a
LIBOR Market Index Rate Advance, a rate per annum equal at all times to the sum
of (A) the LIBOR Market Index Rate in effect from time to time plus (B) the
Applicable Margin in effect from time to time, payable in arrears quarterly on
the last day of each February, May, August and November during such periods and
on the date such LIBOR Market Index Rate Advance shall be Converted or paid in
full.

 

37



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, and upon the request of the Required
Lenders shall, require that the Borrower pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender Party,
payable in arrears on the dates referred to in clause (i), (ii) or (iii) of
Section 2.07(a), as applicable, and on demand, at a rate per annum equal at all
times to 2% per annum above the highest rate per annum pursuant to the
definition of “Applicable Margin”, and (ii) to the fullest extent permitted by
applicable law, the amount of any interest, fee or other amount payable under
this Agreement or any other Loan Document to any Agent or any Lender Party that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid, in the case of interest, on the
Type of Advance on which such interest has accrued pursuant to clause (i),
(ii) or (iii) of Section 2.07(a), as applicable, and, in all other cases, on
Base Rate Advances pursuant to clause (i) of Section 2.07(a); provided, however,
that following the acceleration of the Advances, or the giving of notice by the
Administrative Agent to accelerate the Advances, pursuant to Section 6.01,
Default Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a Notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i), (a)(ii) or (a)(iii) above.

SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Lenders a commitment fee, from the
date hereof in the case of each Initial Lender and from the effective date
specified in the Assignment and Acceptance pursuant to which it became a Lender
in the case of each other Lender until the Termination Date in respect of the
Revolving Credit Facility, payable in arrears quarterly on the last day of each
February, May, August and November, commencing August 30, 2003, and on the
Termination Date in respect of the applicable Facility, at the Applicable
Commitment Fee Percentage of the average daily Unused Revolving Credit
Commitment of such Lender.

(b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender a commission, payable in
arrears quarterly on the last day of each February, May, August and November,
commencing August 30, 2003, and on the Termination Date in respect of the Letter
of Credit Facility, on such Lender’s Pro Rata Share of the average daily
aggregate Available Amount during such quarter of all Letters of Credit of the
Applicable Margin for Eurodollar Rate Advances under the Revolving Credit
Facility. Upon the occurrence and during the continuance of an Event of Default,
the amount of commission payable by the Borrower under this clause (b)(i) shall
be increased by 2% per annum (without duplication of amounts payable under
Section 2.07(b)).

(ii) The Borrower shall pay to the Issuing Bank, for its own account, such
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Borrower and the Issuing Bank shall agree, with the initial
fronting fee equal to 0.125% per annum on the Available Amount of all Letters of
Credit issued by the Issuing Bank payable quarterly in arrears on the last day
of each February, May, August and November, commencing August 30, 2003.

 

38



--------------------------------------------------------------------------------

(c) Agents’ Fees. The Borrower shall pay to each Agent for its own account such
fees as may from time to time be agreed between the Borrower and such Agent,
including the fees set forth in the Fee Letter.

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion in the case of a Conversion of Advances denominated in
U.S. dollars subject to the provisions of Sections 2.07 and 2.10, Convert all or
any portion of the Advances of one Type comprising the same Borrowing into
Advances of another Type; provided, however, that (A) any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, (B) any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than the minimum amount specified in Section 2.02(c), (C) no Conversion of
any Advances shall result in more separate Borrowings than permitted under
Section 2.02(c), (D) each Conversion of Advances comprising part of the same
Borrowing under any Facility shall be made ratably among the Appropriate Lenders
in accordance with their Commitments under such Facility, (E) the Borrower shall
not have the option to Convert any Advances into LIBOR Market Index Rate
Advances and (F) no Advance denominated in a Foreign Currency may be Converted
into Base Rate Advances. Each such notice of Conversion (a “Notice of
Conversion”) shall be substantially in the form of Exhibit H hereto and shall,
within the restrictions specified above, specify (1) the date of such
Conversion, (2) the Advances to be Converted and (3) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for such
Advances. Each Notice of Conversion shall be irrevocable and binding on the
Borrower.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal Dollar
Amount of Eurodollar Rate Advances comprising any Borrowing (other than the
Sterling Term Loan Advance or the US Term Loan Advance) shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
(A) in the case of all Advances other than Advances denominated in Foreign
Currencies, Convert into Base Rate Advances and (B) in the case of Advances
denominated in Foreign Currencies (or any portion thereof), be repaid and
reborrowed (at the option of the Borrower) as Base Rate Advances denominated in
U.S. dollars.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Appropriate Lenders, whereupon
each such Eurodollar Rate Advance shall automatically, on the last day of the
then existing Interest Period therefor, (A) in the case of all Advances other
than Advances denominated in Foreign Currencies, Convert into Base Rate Advances
and (B) in the case of Advances denominated in Foreign Currencies (or any
portion thereof), be continued as Eurodollar Rate Advances with an Interest
Period of one month.

(iii) Upon the occurrence and during the continuance of any Default, (A) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, (1) in the case of all Advances other than Advances
denominated in Foreign Currencies, Convert into Base Rate Advances, (2) in the
case of the Revolving Credit Advances denominated in Foreign Currencies (or any
portion thereof), (I) at the request of the Administrative Agent (acting upon
the direction of the Required Lenders), be repaid and reborrowed (at the option
of the Borrower) as a Base Rate Advance denominated in U.S. dollars or (II) be
continued as Eurodollar Rate Advances with an

 

39



--------------------------------------------------------------------------------

Interest Period of one month and (3) in the case of the Sterling Term Loan
Advance, be continued as Eurodollar Rate Advances with an Interest Period of one
month and (B) upon written notice from the Administrative Agent (in its
discretion or as required by the Required Lenders in writing) to the Borrower,
the obligation of the Lenders to make Advances denominated in Foreign Currencies
or to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances, Advances denominated in Foreign
Currencies or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit or of agreeing to make or of making or maintaining Letter
of Credit Advances (excluding, for purposes of this Section 2.10, any such
increased costs resulting from (x) Taxes or Other Taxes (as to which
Section 2.12 shall govern exclusively) and (y) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender Party is
organized or has its Applicable Lending Office, in each case including any
political subdivision thereof), then the Borrower shall from time to time, upon
demand by such Lender Party (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender Party
additional amounts sufficient to compensate such Lender Party for such increased
cost; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party. A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

(b) If, due to either (i) the introduction or effectiveness of or any change in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
amount of capital required or expected to be maintained by any Lender Party or
any corporation controlling such Lender Party as a result of or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital to be allocable to the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least 51% of the then aggregate unpaid principal amount thereof notify
the Administrative Agent in good faith that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the

 

40



--------------------------------------------------------------------------------

last day of the then existing Interest Period therefor, (A) in the case of all
Advances other than Advances denominated in Foreign Currencies, Convert into
Base Rate Advances, (B) in the case of the Revolving Credit Advances denominated
in Foreign Currencies (or any portion thereof), be repaid and reborrowed (at the
option of the Borrower) as a Base Rate Advance denominated in U.S. dollars and
(C) in the case of the Sterling Term Loan Advance, be Converted to a LIBOR
Market Index Rate Advance and (ii) the obligation of the Appropriate Lenders to
make Advances denominated in Foreign Currencies or make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower that such Lenders have determined that the
circumstances causing such suspension no longer exist. Upon such notification,
all LIBOR Market Index Rate Advances arising as a result of such circumstances
shall automatically Convert to Eurodollar Rate Advances with an Interest Period
of one month unless otherwise designated by the Borrower.

(d) Notwithstanding any other provision of this Agreement, if the introduction
or effectiveness of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance under each
Facility under which such Lender has a Commitment will automatically, upon such
demand, (A) in the case of all Advances other than Advances denominated in
Foreign Currencies, Convert into Base Rate Advances, (B) in the case of the
Revolving Credit Advances denominated in Foreign Currencies (or any portion
thereof), be repaid and reborrowed (at the option of the Borrower) as a Base
Rate Advance denominated in U.S. dollars and (C) in the case of the Sterling
Term Loan Advance, be Converted to a LIBOR Market Index Rate Advance and
(ii) the obligation of the Appropriate Lenders to make Advances denominated in
Foreign Currencies and to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist. Upon such notification, all LIBOR Market Index Rate
Advances arising as a result of such circumstances shall automatically Convert
to Eurodollar Rate Advances with an Interest Period of one month unless
otherwise designated by the Borrower. Before making any demand under this
Section 2.10(c), each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Eurodollar Lending Office if the making of such a designation would
allow such Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.15), not later than
2:00 P.M. (New York City time) on the day when due to the Administrative Agent
at the Administrative Agent’s Account (or such other account as directed by the
Administrative Agent) in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day. Without limiting the terms of the preceding
sentence, the principal of, and the accrued interest on, any Advances
denominated in U.S. dollars shall be payable in U.S. dollars and any Advances
denominated in a Foreign Currency shall be payable in the same Foreign Currency
as such Advance. The Administrative Agent will promptly thereafter cause like
funds to be distributed (i) if such payment by the Borrower is in respect of
principal, interest, commitment fees or any other Obligation then payable
hereunder and under the Notes to more than one Lender Party, to such Lender
Parties for the account of their respective Applicable Lending Offices ratably
in accordance with the amounts of such respective Obligations then payable to
such Lender Parties and (ii) if such payment by the Borrower is in respect of
any Obligation then payable hereunder to one Lender Party, to such Lender Party
for the account of its Applicable

 

41



--------------------------------------------------------------------------------

Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party or such Affiliate any
amount so due.

(c) All computations of interest based on the Base Rate (to the extent based on
Wachovia’s prime rate) or based on amounts denominated in British Pounds
Sterling shall be made by the Administrative Agent on the basis of a year of 365
or 366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate or the Federal Funds Rate and of fees and Letter of Credit
commissions shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable. Each determination by the Administrative Agent
of an interest rate, fee or commission hereunder shall be conclusive and binding
for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or letter of
credit fee or commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

 

42



--------------------------------------------------------------------------------

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 8.04 hereof,
Section 21 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) and all Obligations arising under Secured Hedge
Agreements on such date, ratably based upon the respective aggregate amounts of
all such interest owing to the Administrative Agent and the Lender Parties on
such date;

(viii) eighth, to the payment of the principal amount of all of the outstanding
Advances that is due and payable to the Administrative Agent and the Lender
Parties on such date, ratably based upon the respective aggregate amounts of all
such principal owing to the Administrative Agent and the Lender Parties on such
date; and

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

(g) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to

 

43



--------------------------------------------------------------------------------

each of the Lender Parties in accordance with such Lender Party’s ratable share
of the sum of (a) the aggregate principal Dollar Amount of all Advances
outstanding at such time and (b) the aggregate Available Amount of all Letters
of Credit outstanding at such time, in repayment or prepayment of such of the
outstanding Advances or other Obligations then owing to such Lender Party.

SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under the Notes or any
other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and each Agent, taxes that are
imposed on its overall net income by the United States and taxes that are
imposed on its overall net income (and franchise or similar taxes imposed in
lieu thereof) by the state or foreign jurisdiction under the laws of which such
Lender Party or such Agent, as the case may be, is organized or any political
subdivision thereof and, in the case of each Lender Party, taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction of such Lender Party’s Applicable Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If any Loan Party shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any Note or any other Loan
Document to any Lender Party or any Agent, (i) the sum payable by the Borrower
shall be increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
all such deductions and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b) In addition, a Loan Party shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made by such Loan Party hereunder or under any Notes or any
other Loan Documents or from the execution, delivery or registration of,
performance under, or otherwise with respect to, this Agreement, the Notes or
the other Loan Documents (hereinafter referred to as “Other Taxes”).

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.12, imposed on or paid by such Lender Party
or such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender Party or such Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes or the other Loan
Documents by or on behalf of a Loan Party through an account or branch outside
the United States or by or on behalf of a Loan Party by a payor that is not a
United States person, if such Loan Party determines that no Taxes are payable in
respect thereof, such Loan Party shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of subsections (d) and (e) of this Section 2.12, the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

 

44



--------------------------------------------------------------------------------

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and the Borrower with two original Internal Revenue Service Forms W-8BEN or
W-8EC1 or (in the case of a Lender Party that has certified in writing to the
Administrative Agent that it is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the
Borrower or (iii) a CFC related to the Borrower (within the meaning of
Section 864(d)(4) of the Internal Revenue Code), Internal Revenue Service Form
W-8BEN, as appropriate) any successor or other form prescribed by the Internal
Revenue Service, certifying that such Lender Party is exempt from or entitled to
a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes or any other Loan Document or such other Internal Revenue
Service form as may be applicable to a Lender Party which will entitle the
Lender Party to an exemption from or a reduced rate of withholding tax on
payments pursuant to this Agreement or the Notes or any other Loan Document. If
the forms provided by a Lender Party at the time such Lender Party first becomes
a party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender Party provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI or the related certificate described above, that the applicable Lender
Party reasonably considers to be confidential, such Lender Party shall give
notice thereof to the Borrower and shall not be obligated to include in such
form or document such confidential information.

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.

 

45



--------------------------------------------------------------------------------

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 8.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the Dollar
Amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate Dollar Amount of the Obligations due and payable to all
Lender Parties hereunder and under the Notes and the other Loan Documents at
such time) of payments on account of the Obligations due and payable to all
Lender Parties hereunder and under the Notes at such time obtained by all the
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender Party hereunder and under the Notes and the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the Dollar Amount of such Obligations owing to such Lender
Party at such time to (ii) the aggregate Dollar Amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes
and the other Loan Documents at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the Dollar Amount of such
other Lender Party’s required repayment to (ii) the total Dollar Amount so
recovered from the purchasing Lender Party) of any interest or other amount paid
or payable by the purchasing Lender Party in respect of the total amount so
recovered; provided further that, so long as the Obligations under the Loan
Documents shall not have been accelerated, any excess payment received by any
Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders. The Borrower agrees that any Lender Party so purchasing an
interest or participating interest from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely to refinance certain Existing Debt
of the Borrower, and to finance the ongoing working capital and other general
corporate purposes of the Borrower and its Subsidiaries. The proceeds of any
Advances may not be used to finance the CMC Acquisition and any Investment or
acquisition permitted under Section 5.02(f) unless such Investment or
acquisition is made on a consensual basis (approved by the board of directors or
analogous governing body of any Person to be acquired or all or substantially
all of whose assets are to be acquired).

SECTION 2.15. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees

 

46



--------------------------------------------------------------------------------

that upon notice by any Lender Party to the Borrower (with a copy of such notice
to the Administrative Agent) to the effect that a promissory note or other
evidence of indebtedness is required or appropriate in order for such Lender
Party to evidence (whether for purposes of pledge, enforcement or otherwise) the
Advances owing to, or to be made by, such Lender Party, the Borrower shall
promptly execute and deliver to such Lender Party, with a copy to the
Administrative Agent, a Revolving Credit Note, a Sterling Term Note, a US Term
Note and a Swing Line Note, as applicable, in substantially the form of Exhibits
A-1, A-2, A-3 and A-4 hereto, respectively, payable to the order of such Lender
Party in a principal amount equal to the Revolving Credit Commitment, the Swing
Line Commitment, the Sterling Term Loan Commitment and the US Term Loan
Commitment, respectively, of such Lender Party. All references to Notes in the
Loan Documents means Notes, if any, to the extent issued hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.16. Defaulting Lenders. Notwithstanding anything in this Agreement to
the contrary, as to any Lender which (a) has refused (which refusal has not been
retracted) to make available its portion of any Borrowing or to fund its portion
of any unreimbursed (or disgorged) payment under Section 2.03(c) or (b) has
given notice to the Administrative Agent and/or the Borrower that it does not
intend to comply with its obligations under Section 2.01 or under
Section 2.03(c) (a “Defaulting Lender”):

(i) such lender shall not be deemed a Required Lender hereunder and such
Lender’s (A) Revolving Credit Notes, (B) Revolving Commitments, (C) Sterling
Term Notes, (D) US Term Notes, (E) Advances and (F) Letter of Credit Advances
shall be excluded from the calculations set forth in the definition of Required
Lenders above,

(ii) such Lender shall not be entitled to receive any portion of (A) Letter of
Credit fees, (B) interest payable with respect to any Letter of Credit Advances
or (C) amounts received in respect of Letter of Credit Advances; and

(iii) such Lender shall not be entitled to receive any commitment fee payable in
respect of the Revolving Credit Commitments.

In addition to the foregoing, and notwithstanding Section 2.01(c), if any Lender
shall fall within the description set forth in clause (a) or (b) above, the
Issuing Bank shall not be required to issue any Letter of Credit unless
arrangements reasonably satisfactory to the Issuing Bank have been entered into
(the

 

47



--------------------------------------------------------------------------------

Issuing Bank having made a good faith effort to enter into such arrangements) to
eliminate the Issuing Bank’s risk with respect to the participation in Letters
of Credit by such Lender, including cash collateralizing such Lender’s Letter of
Credit commitment. The provisions of this Section 2.16 are not in lieu of any
other claim the Borrower may have against such Defaulting Lender.

ARTICLE III

CONDITIONS OF LENDING AND

ISSUANCES OF LETTERS OF CREDIT

SECTION 3.01. Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of the Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit:

(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes) in sufficient copies for
each Lender Party:

(i) The Notes payable to the order of the Lenders to the extent requested by the
Lenders pursuant to the terms of Section 2.15.

(ii) Evidence satisfactory to it that either (i) Senior Subordinated Notes in a
principal amount of $175,000,000 have been issued pursuant to the Senior
Subordinated Indenture, together with true and complete copies of the Senior
Subordinated Indenture or (ii) Bridge Loans in a principal amount of at least
$85,000,000 are outstanding, together with true and complete copies of the
Bridge Documentation.

(iii) A security agreement in substantially the form of Exhibit D hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(j), in each case as amended, the “Security
Agreement”), duly executed by each Loan Party, together with:

(A) certificates representing the Pledged Shares referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank,

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,

(C) completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party, the
Acquired Businesses or their respective Subsidiaries as debtor, together with
copies of such other financing statements,

 

48



--------------------------------------------------------------------------------

(D) evidence of the completion of all other recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the security interest
created thereunder,

(E) evidence of the insurance required by the terms of the Security Agreement,

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the liens and security
interests, and the priority thereof, created under the Security Agreement has
been taken (including, without limitation, receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements).

(iv) A guaranty substantially in the form of Exhibit E hereto (together with
each other guaranty and guaranty supplement delivered pursuant to
Section 5.01(j), in each case as amended, the “Subsidiary Guaranty”), duly
executed by each Subsidiary Guarantor.

(v) An intellectual property security agreement in substantially the form of
Exhibit C to the Security Agreement (together with each other intellectual
property security agreement and intellectual property security agreement
supplement delivered pursuant to Section 5.01(j), in each case as amended, the
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
together with evidence that all action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Intellectual Property Security
Agreement has been taken.

(vi) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the transactions contemplated hereby and each Loan Document to
which it is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions contemplated hereby and each Loan
Document to which it is or is to be a party.

(vii) A copy of a certificate of the Secretary of State of the jurisdiction of
organization of each Loan Party, dated reasonably near the date of the Initial
Extension of Credit, certifying (A) as to a true and correct copy of the charter
or other constitutive document of such Loan Party and each amendment thereto on
file in such Secretary’s office and (B) that (1) such amendments are the only
amendments to such Loan Party’s charter or other constitutive document on file
in such Secretary’s office, (2) such Loan Party has paid all franchise taxes to
the date of such certificate and (3) such Loan Party is duly organized and in
good standing or presently subsisting under the laws of the State of the
jurisdiction of its organization.

(viii) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the date of the Initial Extension of Credit (the statements made in which
certificate shall be true on and as of the date of the Initial Extension of
Credit), certifying as to (A) the absence of any amendments to the charter or
other constitutive document of such Loan

 

49



--------------------------------------------------------------------------------

Party since the date of the Secretary of State’s certificate referred to in
Section 3.01(a)(v), (B) a true and correct copy of the bylaws or other governing
document of such Loan Party as in effect on the date on which the resolutions
referred to in Section 3.01(a)(iv) were adopted and on the date of the Initial
Extension of Credit, (C) the due organization and good standing or valid
existence of such Loan Party under the laws of the jurisdiction of its
organization, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party, (D) the truth of the representations and
warranties contained in the Loan Documents as though made on and as of the date
of the Initial Extension of Credit and (E) the absence of any event occurring
and continuing, or resulting from the Initial Extension of Credit, that
constitutes a Default.

(ix) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

(x) Copies of the Acquisition Documents, which shall be in form and substance
satisfactory to the Lender Parties, together with all agreements, instruments
and other documents delivered in connection therewith as the Administrative
Agent shall request.

(xi) Certificate in substantially the form of Exhibit F hereto, attesting to the
Solvency of the Loan Parties, before and after giving effect to the Acquisition
and the transactions contemplated hereby, from its Chief Financial Officer or
Treasurer, as the case may be.

(xii) Such financial, business and other information regarding each Loan Party,
the Acquired Businesses and their respective Subsidiaries as the Administrative
Agent shall have requested, including, without limitation: (A) audited combined
financial statements of the Acquired Businesses and their respective
Subsidiaries for the fiscal year ended December 31, 2002, (B) an unaudited
income statement of the Acquired Businesses and their respective Subsidiaries
for the Fiscal Quarter ended March 31, 2003, (C) pro forma Consolidated balance
sheet of the Borrower and its Subsidiaries giving effect to the Acquisition for
the Fiscal Quarter ending immediately prior to closing, which in each case,
shall meet the requirements of Regulation S-X under the Securities Act of 1933,
as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder, and (D) a written certification from the Chief Financial
Officer that the pro forma financial statements delivered pursuant to clause
(C) above and the forecasts heretofore delivered to the Administrative Agent
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions are fair and reasonable in light of then existing conditions.

(xiii) Evidence of insurance naming the Collateral Agent as additional insured
and loss payee with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as is satisfactory to
the Lender Parties, including, without limitation, business interruption
insurance with a reputable insurer and on terms and in amounts reasonably
acceptable to the Administrative Agent.

(xiv) Copies of each employment agreement and other compensation arrangement
with each executive officer of any Loan Party or any of its Subsidiaries as the
Administrative Agent shall request.

 

50



--------------------------------------------------------------------------------

(xv) Copies of all Material Contracts of each Loan Party and its Subsidiaries as
the Administrative Agent shall request.

(xvi) A Notice of Borrowing or Notice of Issuance, as applicable, relating to
the Initial Extension of Credit.

(xvii) A favorable opinion of Perkins Coie LLP, counsel for the Loan Parties, in
substantially the form of Exhibit G hereto and as to such other matters as the
Administrative Agent may reasonably request.

(b) The Administrative Agent shall be reasonably satisfied with, after giving
effect to the Acquisition (and other related transactions, including any related
mergers), the corporate and legal structure and capitalization of each Loan
Party and each of its Subsidiaries, including the terms and conditions of the
charter, bylaws or other constitutive documents and each class of Equity
Interest in each Loan Party and each such Subsidiary and of each agreement or
instrument relating to such structure or capitalization.

(c) The Administrative Agent shall be satisfied that all Existing Debt, other
than Surviving Debt, has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished from cash on hand of the Borrower and all commitments
relating thereto terminated and that all Surviving Debt shall be on terms and
conditions satisfactory to the Administrative Agent.

(d) There shall have occurred no Material Adverse Change since January 31, 2003.

(e) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party, the Acquired Businesses or any of their respective
Subsidiaries pending or threatened before any Governmental Authority that
(i) could be reasonably likely to have a Material Adverse Effect, (ii) purports
to affect the legality, validity or enforceability of any Loan Document,
(iii) seeks to enjoin, restrain, restrict, set aside or prohibit, to impose
material conditions upon, or to obtain substantial damages in respect of, the
consummation of the Acquisition or the transactions relating thereto or
contemplated hereby or (iv) in the reasonable opinion of the
Bookrunner/Co-Arranger, is material to the Borrower and its Subsidiaries, taken
as a whole, or any of their respective assets, business operations or financial
condition.

(f) There shall be no pending or threatened litigation, proceeding, bankruptcy
or insolvency, injunction, order or claim with respect to the Borrower, the
Acquired Businesses or any of their respective Subsidiaries that is material to
the Borrower and its Subsidiaries, taken as a whole.

(g) All Governmental Authorizations and third party consents and approvals
necessary in connection with the Acquisition (and any related mergers) and the
transactions contemplated hereby shall have been obtained (without the
imposition of any conditions that are not acceptable to the Lender Parties) and
shall remain in effect; all applicable waiting periods in connection with the
transactions contemplated hereby shall have expired without any action being
taken by any competent authority, and no law or regulation shall be applicable
in the judgment of the Lender Parties, in each case that restrains, prevents or
imposes materially adverse conditions upon the Acquisition (and any related
mergers) and the transactions contemplated hereby or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

 

51



--------------------------------------------------------------------------------

(h) The Borrower shall have paid all accrued fees of the Agents and the Lender
Parties and all accrued expenses of the Agents (including the accrued fees and
expenses of counsel to the Administrative Agent and local counsel to the Lender
Parties).

(i) The Acquisition and related transactions shall have been consummated for a
purchase price not in excess of £55,000,000 (excluding transaction costs and
expenses) strictly in accordance with the terms of the Acquisition Agreement,
without any waiver or amendment not consented to by the Administrative Agent of
any term, provision or condition set forth therein, and in compliance with all
applicable laws. The Administrative Agent shall be reasonably satisfied with the
Acquisition Documents and all legal, tax and other matters relating to the
Acquisition or to the Borrower and its Subsidiaries after giving effect thereto.
The Acquisition Agreement shall be in full force and effect.

(j) Neither the Administrative Agent nor the Bookrunner/ Co-Arranger shall have
become aware of any information, event, change or other matter that is
inconsistent with any confidential information or other matter previously
disclosed to them.

(k) The Bookrunner/ Co-Arranger and the Administrative Agent shall be reasonably
satisfied that (i) Pro Forma EBITDA (as determined by the Administrative Agent)
of the Borrower and its Subsidiaries for the four consecutive quarterly periods
ending with the last calendar quarter immediately preceding the date hereof
shall not be less than $75,000,000; and (ii) the Leverage Ratio (as determined
by the Administrative Agent) of the Borrower and its Subsidiaries (after giving
effect to the Acquisition on a pro forma basis as if the Acquisition had been
consummated on the first day of the most recently completed four consecutive
Fiscal Quarters) shall not exceed 2.5:1.0 as of the date hereof.

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal.
The obligation of each Appropriate Lender to make an Advance (other than a
Letter of Credit Advance made by the Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and a Swing Line Advance made by a Revolving Credit
Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing (including
the initial Borrowing), and the obligation of each Issuing Bank to issue a
Letter of Credit (including the initial issuance) or renew a Letter of Credit
and the right of the Borrower to request a Swing Line Borrowing, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance or renewal (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing, Notice of Swing Line Borrowing
or Notice of Issuance or Notice of Renewal and the acceptance by the Borrower of
the proceeds of such Borrowing or of such Letter of Credit or the renewal of
such Letter of Credit shall constitute a representation and warranty by the
Borrower that both on the date of such notice and on the date of such Borrowing
or issuance or renewal such statements are true):

(i) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing or issuance or renewal and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their express terms, refer to a specific
date other than the date of such Borrowing or issuance or renewal, in which case
as of such specific date; and

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom.

 

52



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received such other approvals, opinions,
documents or information as the Administrative Agent may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Each Loan Party and each of its Subsidiaries (i) is a duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is duly qualified and in good standing as a foreign
corporation in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed could not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite corporate
power and authority (including, without limitation, all Governmental
Authorizations) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable.

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the Amendment No. 5 Effective
Date (giving pro forma effect to the CMC Acquisition as of such date) (as to
each such Subsidiary) the jurisdiction of its organization, the number of shares
of each class of its Equity Interests authorized, and the number outstanding, on
the Amendment No. 5 Effective Date (giving pro forma effect to the CMC
Acquisition as of such date) and the percentage of each such class of its Equity
Interests owned (directly or indirectly) by such Loan Party and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights as of the Amendment No. 5 Effective Date (giving pro
forma effect to the CMC Acquisition as of such date). All of the outstanding
Equity Interests in each Loan Party’s Subsidiaries owned by such Loan Party have
been validly issued, are fully paid and non-assessable and are owned by such
Loan Party or one or more of its Subsidiaries free and clear of all Liens,
except those created under the Collateral Documents.

(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
transactions contemplated hereby, are within such Loan Party’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
(i) contravene such Loan Party’s constitutive or governing documents,
(ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting any Loan Party, any of its
Subsidiaries or any of their properties, including, without limitation, the
Senior Subordinated Indenture or the 2007 Senior Notes or (iv) except for the
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which could be reasonably likely to have a Material
Adverse Effect.

 

53



--------------------------------------------------------------------------------

(d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party in the United States is required
for (i) the due execution, delivery, recordation, filing or performance by any
Loan Party of any Loan Document to which it is or is to be a party, or for the
consummation of the transactions contemplated hereby, (ii) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof, except with respect to liens
permitted under Section 5.02(a)(ii)), or (iv) the exercise by any Agent or any
Lender Party of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(d) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect. All applicable waiting periods in
connection with the transactions contemplated hereby have expired without any
action having been taken by any competent authority restraining, preventing or
imposing materially adverse conditions upon the transactions contemplated hereby
or the rights of the Loan Parties or their Subsidiaries freely to transfer or
otherwise dispose of, or to create any Lien on, any properties now owned or
hereafter acquired by any of them. The Acquisition has been consummated in
accordance with the Acquisition Agreement and applicable law.

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or threatened before any Governmental Authority or arbitrator that
(i) could be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated hereby.

(g) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
October 25, 2002, and the related Consolidated and consolidating statements of
income and Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, accompanied by (in the case of
Consolidated statements) an unqualified opinion of Ernst & Young, independent
public accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at January 31, 2003, and the related Consolidated and
consolidating statements of income and Consolidated statement of cash flows of
the Borrower and its Subsidiaries for the three months then ended, duly
certified by the Chief Financial Officer, copies of which have been furnished to
each Lender Party, fairly present the Consolidated and consolidating financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated and consolidating results of operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis, and
(i) for the period through the Effective Date, since October 25, 2002, and
(ii) for the period after the Effective Date, since the Effective Date, there
has been no Material Adverse Change.

(h) The Consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at January 31, 2003, and the related Consolidated and
consolidating pro forma statements of income

 

54



--------------------------------------------------------------------------------

and cash flows of the Borrower and its Subsidiaries for the three months then
ended, certified by the Chief Financial Officer, copies of which have been
furnished to each Lender Party, fairly present the Consolidated and
consolidating pro forma financial condition of the Borrower and its Subsidiaries
as at such date and the Consolidated and consolidating pro forma results of
operations of the Borrower and its Subsidiaries for the period ended on such
date, in each case giving effect to the Acquisition and the transactions
contemplated hereby, all in accordance with GAAP.

(i) Reserved.

(j) Reserved.

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

(l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Neither any Loan Party nor any of its
Subsidiaries is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

(m) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter (or constitutive) or corporate restriction
that could be reasonably likely to have a Material Adverse Effect.

(n) All filings and other actions necessary or desirable in the United States to
perfect and protect the security interest in the Collateral created under the
Collateral Documents as of the date hereof have been duly made or taken and are
in full force and effect, other than the entering into of deposit account
control agreements in accordance with Section 9-312(b)(1) and (2) of the UCC.
The Collateral Documents create in favor of the Collateral Agent for the benefit
of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral to the
extent such security interest can be perfected in the United States (except to
the extent that deposits account control agreements have not been entered into
and for the liens permitted under the Loan Documents) securing the payment of
the Secured Obligations, and all filings and other actions necessary or
desirable to perfect and protect such security interest in the United States
have been duly taken. The Loan Parties are the legal and beneficial owners of
the Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents.

(o) The Loan Parties and their Subsidiaries, taken as a whole, are Solvent.

(p)(i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental

 

55



--------------------------------------------------------------------------------

Permits, all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without any material ongoing obligations or costs, and
no circumstances exist that could be reasonably likely to (A) form the basis of
an Environmental Action against any Loan Party or any of its Subsidiaries or any
of their properties that could reasonably be expected to have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

(ii)(A) None of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed on the NPL, or on the CERCLIS,
or, to the best of our knowledge, on any analogous foreign, state or local list,
or, to the best of our knowledge, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list; (B) except as
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned or operated by any Loan Party or any
of its Subsidiaries or, to the best of its knowledge, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (C) except as
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, there is no asbestos or asbestos-containing material on
any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (D) except as individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries.

(iii) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law that could reasonably be expected to have
a Material Adverse Effect; and all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any of its Subsidiaries.

(q)(i) Neither any Loan Party nor any of its Subsidiaries is party to any tax
sharing agreement other than a tax sharing agreement approved by the Required
Lenders.

(ii) Each Loan Party and each of its Subsidiaries and Affiliates has filed, has
caused to be filed or has been included in all Tax Returns required to be filed
and has paid all taxes shown thereon to be due, together with applicable
interest and penalties.

(iii) Set forth on Schedule 4.01(q) hereto is a complete and accurate list, as
of the date hereof, of each taxable year of each Loan Party and each of its
Subsidiaries and Affiliates for which Federal income tax returns have been filed
and for which the expiration of the applicable statute of limitations for
assessment or collection has not occurred by reason of extension or otherwise
(an “Open Year”).

(iv) As of the date hereof, no issues have been raised by the Internal Revenue
Service in any manner whatsoever, whether by proposed adjustment or otherwise,
with respect to federal income tax liability of the Loan Parties of any of their
respective Subsidiaries and Affiliates for any Open Years that, in the
aggregate, could be reasonably likely to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(v) As of the date hereof, no issues have been raised by any state, local and
foreign taxing authority in any manner whatsoever, whether by proposed
adjustment or otherwise, with respect to the state, local and foreign tax
liability of the Loan Parties or any of their respective Subsidiaries and
Affiliates for any Open Year that, in the aggregate, could be reasonably likely
to have a Material Adverse Effect.

(vi) The Acquisition will not be taxable to the Borrower or any of its
Subsidiaries or Affiliates.

(vii) No “ownership change” as defined in Section 382(g) of the Internal Revenue
Code, and no event that would result in the application of the “separate return
limitation year” or “consolidated return change of ownership” limitations under
the applicable Treasury Regulations, has occurred with respect to the Borrower.

(r) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
could be reasonably likely to have a Material Adverse Effect.

(s) Set forth on Schedule 4.01(s) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt), showing as of the date hereof the
obligor and the principal amount outstanding thereunder.

(t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
Surviving Debt, showing as of the Amendment No. 5 Effective Date (giving pro
forma effect to the CMC Acquisition as of such date) the obligor and the
principal amount outstanding thereunder, the maturity date thereof and the
amortization schedule therefor.

(u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of all
Liens of each U.S. Loan Party on the property or assets located in the United
States of any such Loan Party or any of its U.S. Subsidiaries, showing as of
Amendment No. 5 Effective Date (giving pro forma effect to the CMC Acquisition
as of such date) the lienholder thereof, the principal amount of the obligations
secured thereby and the property or assets of such Loan Party or such Subsidiary
subject thereto.

(v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, record owner and replacement value thereof. Each Loan Party or such
Subsidiary has good, marketable and insurable fee simple title to such real
property, free and clear of all Liens, other than Liens created or permitted by
the Loan Documents.

(w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
leases of real property under which any Loan Party or any of its Subsidiaries is
the lessee, showing as of the date hereof the street address, city or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease that is material to the business of the Loan
Parties is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms.

 

57



--------------------------------------------------------------------------------

(x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the Amendment
No. 5 Effective Date (giving pro forma effect to the CMC Acquisition as of such
date), showing as of the Amendment No. 5 Effective Date (giving pro forma effect
to the CMC Acquisition as of such date) the amount, obligor or issuer and
maturity, if any, thereof.

(y) Set forth on Schedule 4.01(y) hereto is a complete and accurate list of all
U.S. patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof, of each U.S. Loan Party or any of
its U.S. Subsidiaries, showing as of the date hereof, if registered, the
jurisdiction in which registered, the registration number, the date of
registration and the expiration date.

(z) Set forth on Schedule 4.01(z) hereto is a complete and accurate list of all
Material Contracts of each Loan Party and its Subsidiaries, showing as of the
date hereof the parties, subject matter and term thereof. Each such Material
Contract has been duly authorized, executed and delivered by all parties
thereto, has not been amended or otherwise modified, is in full force and effect
and is binding upon and enforceable against all parties thereto in accordance
with its terms, and there exists no default under any Material Contract by any
party thereto.

(aa)(i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.

(ii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and furnished to the Lender Parties, is complete and
accurate in all material respects and fairly presents the funding status of such
Plan, and since the date of such Schedule B there has been no material adverse
change in such funding status.

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any material Withdrawal Liability to any
Multiemployer Plan.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(bb) The Obligations of the Borrower under this Agreement constitute “Senior
Debt” and “Designated Senior Debt” under and for all purposes of the Senior
Subordinated Indenture.

 

58



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970, as amended, except to the extent that any
non-compliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge, levy or claim that is being contested in good faith and by appropriate
proceedings and as to which adequate reserves in accordance with GAAP are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all Environmental Permits necessary for
its operations and properties; and conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which any Loan Party or any of its Subsidiaries operates.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Borrower may
consummate the Acquisition and any other merger or consolidation expressly
permitted under Section 5.02(d) or liquidate or dissolve any Subsidiary that has
no assets or has sold, disposed of or otherwise disposed of all of its assets to
a Loan Party.

 

59



--------------------------------------------------------------------------------

(f) Visitation Rights. At any reasonable time and from time to time, upon
reasonable notice, permit any of the Agents or any of the Lender Parties, or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their officers
or directors and with their independent certified public accountants, which
shall be at the expense of the Borrower only if an Event of Default has occurred
and is continuing.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.

(j) Covenant to Guarantee Obligations and Give Security.

(i) Upon the formation or acquisition of any new direct or indirect Domestic
Subsidiaries by any Loan Party, then at the Borrower’s expense, within 30 days
after such formation or acquisition, cause each such Subsidiary, and cause each
direct and indirect parent of such Subsidiary that is formed under the laws of
the United States (if it has not already done so), to duly execute and deliver
to the Collateral Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Collateral Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents;

(ii) Within 15 Business Days after any Material Acquisition, furnish to the
Collateral Agent a description of the real and personal properties of the
Material Target of such Material Acquisition in detail satisfactory to the
Collateral Agent;

(iii) Within 30 days after any Material Acquisition of assets by any Loan Party,
duly execute and deliver, and cause such Loan Party to duly execute and deliver,
to the Collateral Agent such additional mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and other security agreements as specified by, and in form and
substance satisfactory to the Collateral Agent, with respect to the Material
Target of such Material Acquisition;

(iv) Within 30 days after any Material Acquisition of any new Subsidiary,
(A) duly execute and deliver to the Collateral Agent pledges of the Equity
Interests of the Material Target of such Material Acquisition and (B) deliver
any certificates representing such pledged Equity Interests, together with
appropriate stock powers, to the Collateral Agent, in each case as specified by,
and in form and substance satisfactory to the Collateral Agent, securing payment
of all of the obligations of the Loan Parties under the Loan Documents; provided
that if the Material Target of such Material Acquisition is a CFC, only 65% of
such Equity Interests shall be pledged in favor of the Secured Parties;

 

60



--------------------------------------------------------------------------------

(v) Within 30 days after any Material Acquisition of any new Domestic
Subsidiary, cause the Material Target of such Material Acquisition to (A) duly
execute and deliver to the Collateral Agent mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and other security agreements with respect to all tangible and
intangible assets of such Material Target, as specified by, and in form and
substance satisfactory to the Collateral Agent, securing payment of all of the
obligations of the Loan Parties under the Loan Documents and (B) take, whatever
action (including, without limitation, the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the mortgages, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and security agreements delivered pursuant to this
Section 5.01(j), enforceable against all third parties in accordance with their
terms;

(vi) Within 30 days after any Material Acquisition or the formation or
acquisition of any new direct or indirect Domestic Subsidiaries by any Loan
Party, deliver to the Collateral Agent, upon the request of the Collateral Agent
in its sole discretion, a signed copy of a favorable opinion, addressed to the
Collateral Agent and the other Secured Parties, of counsel for the Loan Parties
acceptable to the Collateral Agent as to (1) the matters contained in
clauses (i), (iii), (iv) and (v) above, (2) such guaranties, guaranty
supplements, mortgages, pledges, assignments, security agreement supplements,
intellectual property security agreement supplements and security agreements
being legal, valid and binding obligations of each Loan Party party thereto
enforceable in accordance with their terms, (3) such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such properties, and (4) such other matters as the Collateral
Agent may reasonably request; and

(vii) At any time and from time to time, promptly execute and deliver, and cause
each Loan Party to execute and deliver, any and all further instruments and
documents and take, and cause each Loan Party to take, all such other action as
the Collateral Agent may deem reasonably necessary or desirable in obtaining the
full benefits of, or in perfecting and preserving the Liens of, such guaranties,
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements.

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
Party through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and

(ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages (to the extent required), deeds of
trust (to the extent required), trust deeds (to the extent required),
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to

 

61



--------------------------------------------------------------------------------

(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

(l) Performance of Acquisition Documents. Perform and observe, and cause each of
its Subsidiaries to perform and observe, all of the terms and provisions of each
Acquisition Document to be performed or observed by it, maintain each such
Acquisition Document in full force and effect, enforce such Acquisition Document
in accordance with its terms, take all such action to such end as may be from
time to time reasonably requested by the Administrative Agent and, upon request
of the Administrative Agent, make to each other party to each such Acquisition
Document such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Acquisition Document.

(m) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrower
or any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

(n) Cash Concentration Accounts. Within three months of the date hereof,
maintain, and cause each of its Subsidiaries to maintain, main cash
concentration accounts with a Lender Party.

(o) Performance of Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not be reasonably likely to have a Material Adverse Effect.

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Borrower will not, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the

 

62



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries as debtor, or sign or suffer to exist, or
permit any of its Subsidiaries to sign or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Liens;

(iii) Liens existing on the date hereof and described on Schedule 4.01(u) hereto
and, with respect to any Liens described on Schedule 4.01(u) that secure
Surviving Debt, any extensions, renewals or replacements of such Liens in
connection with refinancing or replacement of Surviving Debt permitted under
Section 5.02(b)(iii)(D) provided that no such Lien shall extend to or cover any
additional property;

(iv) purchase money Liens upon or in real property or equipment acquired or held
by the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment (and, to the extent segregated and identifiable, the proceeds thereof)
being acquired, constructed or improved, and no such extension, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed or replaced; and provided further that the
aggregate principal amount of the Debt secured by Liens permitted by this
clause (iv) shall not exceed the amount permitted under Section 5.02(b)(iii)(B)
at any time outstanding;

(v) Liens arising in connection with Capitalized Leases of the Borrower
permitted under Section 5.02(b)(iii)(C); provided that no such Lien shall extend
to or cover any Collateral or assets other than the assets subject to such
Capitalized Leases;

(vi) Liens on the assets of any Person that becomes a Subsidiary of the Borrower
securing Debt permitted under Section 5.02 (b)(iii)(E) (other than Liens
incurred solely in contemplation of such Person becoming a Subsidiary of the
Borrower); and

(vii) other Liens securing Debt of the Borrower outstanding in an aggregate
principal amount not to exceed $30,000,000; provided that no such Lien shall
extend to or cover any Collateral or may be granted when any Default shall have
occurred and be continuing.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) in the case of the Borrower,

 

63



--------------------------------------------------------------------------------

(A) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates or foreign exchange rates, and not for speculative purposes,
incurred in the ordinary course of business and consistent with prudent business
practice, and

(B) Debt owed to a wholly owned Subsidiary of the Borrower, which Debt (x) shall
be on subordinated terms reasonably acceptable to the Administrative Agent and
(y) shall be evidenced by promissory notes in form and substance reasonably
satisfactory to the Administrative Agent.

(ii) in the case of any Subsidiary of the Borrower, Debt owed to the Borrower or
to a wholly owned Subsidiary of the Borrower, provided that, in each case, such
Debt (x) shall be on terms reasonably acceptable to the Administrative Agent and
(y) shall be evidenced by promissory notes in form and substance reasonably
satisfactory to the Administrative Agent; and

(iii) in the case of the Borrower and its Subsidiaries,

(A) Debt under the Loan Documents (which, in the case of Secured Hedge
Agreements, should be consistent with the terms of Section 5.02(b)(i)(A)),

(B) Debt secured by Liens permitted by Section 5.02(a)(iv) not to exceed in the
aggregate $30,000,000 at any time outstanding,

(C) Capitalized Leases not to exceed in the aggregate $50,000,000 at any time
outstanding,

(D) the Surviving Debt, and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, any Surviving Debt and any Debt in respect of
the Senior Subordinated Notes or the 2007 Senior Notes, provided that the terms
of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are not
otherwise prohibited by the Loan Documents, provided further that the principal
amount of such Surviving Debt or Debt in respect of the Senior Subordinated
Notes or the 2007 Senior Notes shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing, provided still further that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms of any agreement or instrument
governing the Debt being extended, refunded or refinanced and the interest rate
applicable to any such extending, refunding or refinancing Debt does not exceed
the then applicable market interest rate,

(E) Debt of any Person that becomes a Subsidiary of the Borrower after the date
hereof in accordance with the terms of Section 5.02(f) which Debt does not
exceed $10,000,000 in the aggregate and is existing at the time such Person
becomes a Subsidiary of the Borrower (other than Debt incurred solely in
contemplation of such Person becoming a Subsidiary of the Borrower),

 

64



--------------------------------------------------------------------------------

(F) Contingent Obligations in respect of Debt or other obligations of a Loan
Party, and

(G) unsecured Debt of the Borrower not otherwise permitted under this
Section 5.02(b); provided that no Event of Default shall then exist or would
exist after giving effect to the incurrence thereof on a pro forma basis.

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(i) the Borrower may consummate the Acquisition;

(ii) any Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower, provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of the Borrower, provided further that, in the case of
any such merger or consolidation to which a Subsidiary Guarantor is a party, the
Person formed by such merger or consolidation shall be a Subsidiary Guarantor;

(iii) in connection with any sale or other disposition permitted under
Section 5.02(e)(v), any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it;

(iv) any merger of a Subsidiary of the Borrower, pursuant to which the survivor
is a Subsidiary Guarantor, in order to consummate an Investment expressly
permitted in Section 5.03(f)(viii) or (ix);

(v) any merger of a Subsidiary Guarantor into the Borrower so long as the
survivor is the Borrower;

provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

(i) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of its business;

(ii) in a transaction authorized by Section 5.02(d)(ii);

 

65



--------------------------------------------------------------------------------

(iii) sales, transfers or other dispositions of assets among the Borrower and
Subsidiary Guarantors or among a Subsidiary Guarantor and other Subsidiary
Guarantors;

(iv) so long as no Default has occurred is continuing, the sale of the stock or
assets of W.A. Whitney Co., W.A. Whitney Italia Co. or Excellon Automation Co.
and their respective direct and indirect Subsidiaries for fair market value;

(v) the sale of any assets by the Borrower or any Subsidiary (other than a bulk
sale of Inventory and a sale of Receivables other than delinquent accounts for
collection purposes only) pursuant to one asset sale or a series of related
asset sales so long as (A) no Default has occurred and is continuing, (B) the
purchase price paid to the Borrower or such Subsidiary for such asset shall be
no less than the fair market value of such asset at the time of such sale,
(C) the purchase price for such asset shall be paid to the Borrower or such
Subsidiary shall consist of at least 40% cash (other than in connection with
asset sales involving aggregate Investments not exceeding $10,000,000 in the
aggregate at any time) and (D) the aggregate purchase price paid to the Borrower
or any Subsidiary for any such assets shall not exceed $75,000,000;

(vi) sales, transfers and dispositions of assets by any Subsidiary Guarantor to
any Subsidiary that is not a Subsidiary Guarantor (A) if the terms of such sale,
transfer or disposition, and consideration therefor, are on an arm’s-length
basis, would be fair and reasonable for non-Affiliated transactions and are for
100% cash or (B) to the extent permitted by Section 5.02(f); and

(vii) so long as no Default shall occur and be continuing, the grant of any
option or other right to purchase any asset in a transaction that would be
permitted under the provisions of clause (iv) or (v) above.

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i)(A) equity Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the Amendment No. 5 Effective Date (giving pro forma
effect to the CMC Acquisition as of such date), (B) additional equity
Investments in Loan Parties and equity Investments in newly-formed, wholly-owned
Subsidiaries that become Subsidiary Guarantors upon formation thereof,
(C) additional equity Investments in wholly owned Subsidiaries that are not Loan
Parties in an aggregate amount invested from the Amendment No. 5 Effective Date
(giving pro forma effect to the CMC Acquisition as of such date) not to exceed
$50,000,000 and (D) equity Investments by Subsidiaries that are not Subsidiary
Guarantors in Subsidiaries;

(ii) loans and advances to employees in the ordinary course of the business of
the Borrower and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $1,000,000 at any time outstanding;

(iii) Investments by the Borrower and its Subsidiaries in Cash Equivalents;

(iv) Investments existing on the Amendment No. 5 Effective Date (giving pro
forma effect to the CMC Acquisition as of such date) and described on
Schedule 4.01(x) hereto;

 

66



--------------------------------------------------------------------------------

(v) Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b);

(vi) Investments consisting of intercompany Debt permitted under
Section 5.02(b);

(vii) Contingent Obligations permitted under Section 5.02(b)(iii)(F);

(viii) the purchase or other acquisition of all of the Equity Interests in, or
all or a substantial portion of the property and assets of or line of business,
division or product line of, any Person that, upon the consummation thereof,
will be wholly owned directly by the Borrower or one or more of its wholly owned
Subsidiaries (including, without limitation, as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this clause (viii):

(A) any such newly created or acquired Subsidiary shall comply with the
requirements of Section 5.01(j);

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same or similar lines of business as one or more of the principal businesses of
the Borrower and its Subsidiaries in the ordinary course;

(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(D)(1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) (a) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.04, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 5.03 as though such purchase or
other acquisition had been consummated as of the first day of the fiscal period
covered thereby and (b) the Administrative Agent shall have received, with
respect to any such purchase or other acquisition or series of related purchases
or acquisitions, the total cash and noncash consideration (excluding Equity
Interests of the Borrower) paid by or on behalf of the Borrower and its
Subsidiaries for which exceeds $75,000,000, (i) within 30 days after the
consummation of such purchase or acquisition, a description of each Person so
purchased or acquired, (ii) within 30 days after the consummation of such
purchase or acquisition, a copy of summary financial information and, to the
extent available, audited financial statements of each Person so purchased or
acquired for the quarter and year most recently ended and (iii) prior to the
consummation of such purchase or acquisition, a certificate from the Borrower
certifying that immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.04; and

 

67



--------------------------------------------------------------------------------

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (viii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

(ix) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.02(f) in an aggregate amount not to exceed $100,000,000 at
any time outstanding; provided that, with respect to each Investment made
pursuant to this clause (ix):

(A) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of the Borrower and its Subsidiaries, taken
as a whole (as determined in good faith by the board of directors (or persons
performing similar functions) of the Borrower or such Subsidiary if the board of
directors is otherwise approving such transaction and, in each other case, by a
Responsible Officer);

(B) such Investment shall be in property and assets which are part of, or in
lines of business which are, substantially the same lines of business as one or
more of the principal businesses of the Borrower and its Subsidiaries in the
ordinary course;

(C) any determination of the amount of such Investment shall include all cash
and noncash consideration (including, without limitation, the fair market value
of all Equity Interests issued or transferred to the sellers thereof (excluding
Equity Interests of the Borrower), all indemnities, earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
thereof, all write-downs of property and assets and reserves for liabilities
with respect thereto and all assumptions of debt, liabilities and other
obligations in connection therewith) paid by or on behalf of the Borrower and
its Subsidiaries in connection with such Investment; and

(D) immediately before and immediately after giving pro forma effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing.

(x)(A) The Borrower may equitize up to $24,000,000 of the principal amount owed
to it by Esterline Technologies Denmark ApS under the demand promissory note
dated October 30, 2012, (B) Weston Aerospace may equitize up to £44,000,000 of
the principal amount owed to it by Angelchance Limited under the demand
promissory note dated the date hereof, (C) Esterline Technologies Acquisition
Limited may equitize up to £950,000 of the principal amount owed to it by
Angelchance Limited under the demand promissory note dated the date hereof, each
referred to in Schedule 4.01(x) hereto and (D) additional equitization of
intercompany Debt approved by the Administrative Agent, which approval shall not
be unreasonably withheld.

 

68



--------------------------------------------------------------------------------

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such (each of the
foregoing a “Restricted Payment”), or permit any of its Subsidiaries to do any
of the foregoing, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the Borrower or
to issue or sell any Equity Interests therein, except dividends payable to the
Borrower; provided, that the Borrower shall be permitted to make Restricted
Payments in an aggregate amount not to exceed $20,000,000 in any 12-month period
so long as no Default or Event of Default shall then exist or would exist after
giving effect to such Restricted Payment.

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive or governing documents other than amendments that could not be
reasonably expected to have a Material Adverse Effect or adversely affect the
rights and interests of the Lender Parties.

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required by generally accepted accounting principles, or (ii) Fiscal
Year.

(j) Prepayments, Etc., of Debt. (A) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, the Senior Subordinated
Notes, (B) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, the principal under the 2007 Senior
Notes or (C) amend, modify or change in any manner any term or condition of or
relating to the 2007 Senior Notes, any Surviving Debt, the Senior Subordinated
Indenture or, if the Bridge Loans are issued, the Bridge Loan Documentation in
any manner that would (1) increase the interest rate or change (to earlier
dates) the dates upon which principal and interest are due thereon; (2) alter
the redemption, prepayment or subordination provisions thereof; (3) alter the
covenants or events of default in a manner that would make such provisions more
onerous or restrictive to the Borrower or any such Subsidiary; or (4) otherwise
increase the obligations of the Borrower or any Subsidiary thereunder, or permit
any of its Subsidiaries to do any of the foregoing, other than to prepay any
Debt payable to the Borrower or a Subsidiary Guarantor. Notwithstanding the
foregoing, the Borrower shall be permitted to prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner,
unsecured Debt; provided that, after giving effect to such prepayment on a pro
forma basis (I) the Senior Leverage Ratio (as determined by the Administrative
Agent) of the Borrower and its Subsidiaries is less than 3.0:1.0 and (II) the
Borrower shall have at least $25,000,000 of borrowing availability under the
Revolving Credit Facility.

(k) Amendment, Etc., of Acquisition Documents. Cancel or terminate any
Acquisition Document or consent to or accept any cancellation or termination
thereof, amend, modify or change in any manner any term or condition of any
Acquisition Document or give any consent, waiver or approval thereunder, waive
any default under or any breach of any term or condition of any Acquisition
Document, agree in any manner to any other amendment, modification or change of
any term or condition of any Acquisition Document or take any other action in
connection with any Acquisition Document that would materially impair the value
of the interest or rights of any Loan Party thereunder or that would impair the
rights or interests of any Agent or any Lender Party, or permit any of its
Subsidiaries to do any of the foregoing.

 

69



--------------------------------------------------------------------------------

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties, (ii) in connection with
(A) any Debt incurred under the Senior Subordinated Indenture, the Bridge Loan
Documentation or the 2007 Senior Notes (or any refinancing thereof permitted
under Section 5.02(b)(iii)(D)), (B) any Surviving Debt as in effect on the
Effective Date (or any refinancing thereof permitted under
Section 5.02(b)(iii)(D)), (C) any purchase money Debt permitted by
Section 5.02(b)(iii)(B) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt, (D) any Capitalized Lease permitted by Section 5.02(b)(iii)(C)
solely to the extent that such Capitalized Lease prohibits a Lien on the
property subject thereto, or (E) any Debt outstanding on the date any Subsidiary
of the Borrower becomes such a Subsidiary (so long as such agreement was not
entered into solely in contemplation of such Subsidiary becoming a Subsidiary of
the Borrower), (iii) agreements relating to prohibitions on easements, rights of
way or other encumbrances on title to real property and (iv) customary
provisions in leases in the ordinary course of business.

(m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so.

(n) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(o) Formation of Subsidiaries. Organize or invest, or permit any of its
Subsidiaries to organize or invest, in any new Subsidiary except (i) as
permitted under Section 5.02(f)(i), (viii) or (ix) or (ii) if the new Subsidiary
is a Subsidiary Guarantor and complies with the requirement of a Subsidiary
Guarantor set forth herein.

(p) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Senior Subordinated Indenture, (ii) the Loan Documents, (iii) any agreement or
instrument evidencing Surviving Debt, (iv) the 2007 Note Indenture and (v) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower.

(q) Amendment, Etc., of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would impair the value of the interest or rights
of any Loan Party thereunder or that would impair the interest or rights of any
Agent or any Lender Party, or permit any of its Subsidiaries to do any of the
foregoing, unless, so long as no Event of Default has

 

70



--------------------------------------------------------------------------------

occurred and is continuing, such cancellation, termination, consent, acceptance,
amendment, modification, waiver, approval, agreement or action could not
reasonably be expected to result in a Material Adverse Effect.

(r) Covenants Related to CMC Acquisition. Permit:

(i) the CMC Acquisition Parent to incur any Debt other than Debt owed to another
Subsidiary of the Borrower (any such Subsidiary, a “CMC Acquisition Parent
Creditor”);

(ii) any CMC Acquisition Parent Creditor to incur any Debt other than Debt owed
to a Loan Party;

(iii) the CMC Acquisition Parent to hold any assets (other than the Equity
Interests of CMC) or conduct any business, operations or activities other than
those directly related to payments on Debt owed to a CMC Acquisition Parent
Creditor;

(iv) the CMC Acquisition Parent to fail to own 100% of the Equity Interests of
CMC at any time, unless such interests are owned by the Borrower at such time;

(v) any CMC Acquisition Parent Creditor to hold any assets (other than the Debt
owed by the CMC Acquisition Parent) or conduct any business, operations or
activities other than those directly related to payments on Debt owed to a Loan
Party or Debt owed by the CMC Acquisition Parent; or

(vi) the Equity Interests of CMC Acquisition Parent to be held by any Person
other than the Borrower or the Equity Interests of any CMC Acquisition Parent
Creditor to be held by any Person other than a Loan Party.

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties:

(a) Default Notice. As soon as possible and in any event within three Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer setting forth
details of such Default or such event, development or occurrence and the action
that the Borrower has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion acceptable to the Required Lenders of Ernst & Young or
other independent public accountants of recognized standing acceptable to the
Required Lenders, together with (i) a certificate of such accounting firm to the
Lender Parties stating that in the course of the regular audit of the business
of the Borrower and its Subsidiaries, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge that a Default has occurred and is
continuing, or

 

71



--------------------------------------------------------------------------------

if, in the opinion of such accounting firm, a Default has occurred and is
continuing, a statement as to the nature thereof, (ii) a schedule in form
satisfactory to the Administrative Agent of the computations used by such
accountants in determining, as of the end of such Fiscal Year, compliance with
the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (iii) a certificate of the Chief Financial Officer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and a Consolidated statement of cash flows of the Borrower
and its Subsidiaries for the period commencing at the end of the previous Fiscal
Quarter and ending with the end of such Fiscal Quarter and Consolidated and
consolidating statements of income and a Consolidated statement of cash flows of
the Borrower and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Financial
Officer as having been prepared in accordance with GAAP, together with (i) a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto and (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.

(d) Reserved.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f).

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lender Parties pursuant to any other clause of this Section 5.03.

 

72



--------------------------------------------------------------------------------

(h) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Acquisition Document or Material Contract
or instrument, indenture, loan or credit or similar agreement regarding or
related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and copies of any amendment,
modification or waiver of any provision of any Acquisition Document or Material
Contract or instrument, indenture, loan or credit or similar agreement and, from
time to time upon request by the Administrative Agent, such information and
reports regarding the Acquisition Documents, the Material Contracts and such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request.

(i) Revenue Agent Reports. Within 10 days after receipt, copies of all Revenue
Agent Reports (Internal Revenue Service Form 886), or other written proposals of
the Internal Revenue Service, that propose, determine or otherwise set forth
positive adjustments to the Federal income tax liability of the affiliated group
(within the meaning of Section 1504(a)(1) of the Internal Revenue Code) of which
the Borrower is a member aggregating $1,000,000 or more.

(j) Notice as to Certain Tax Matters. Promptly after any such determination,
notice of the Borrower’s determination to take any action inconsistent with the
last two sentences of Section 8.10.

(k) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.

(l) Insurance. As soon as available and in any event within 30 days after the
end of each Fiscal Year, a certificate evidencing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as any Agent, or any
Lender Party through the Administrative Agent, may reasonably specify.

(m) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender Party
through the Administrative Agent, may from time to time reasonably request.

(n) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, a statement of the Chief Financial
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.

(ii) Plan Terminations. Promptly and in any event within three Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.

 

73



--------------------------------------------------------------------------------

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within ten Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

(a) Maximum Leverage Ratio. Maintain for each Measurement Period a maximum
Leverage Ratio, as measured on the last day of each Fiscal Quarter occurring
during the periods indicated below, less than the following:

 

Period

 

Maximum Leverage
Ratio

Amendment No. 5 Effective Date through January 25, 2008

  5.00 to 1.00

January 26, 2008 through January 30, 2009

  4.75 to 1.00

January 31, 2009 through January 29, 2010

  4.50 to 1.00

January 30, 2010 and thereafter

  4.25 to 1.00

(b) Interest Coverage Ratio. Maintain for each Measurement Period a minimum
Interest Coverage Ratio, as measured on the last day of each Fiscal Quarter
occurring during the periods indicated below, greater than the following:

 

Period

 

Minimum Interest
Coverage Ratio

Amendment No. 5 Effective Date through January 25, 2008

  2.75 to 1.00

January 26, 2008 and thereafter

  3.00 to 1.00

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)(i) the Borrower shall fail to pay any principal of any Advance when the same
shall become due and payable or (ii) the Borrower shall fail to pay any interest
on any Advance, or any Loan Party shall fail to make any other payment under any
Loan Document, in each case under this clause (ii) within 3 Business Days after
the same shall become due and payable; or

 

74



--------------------------------------------------------------------------------

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(e), (f), (i) or (j), 5.02, 5.03 or
5.04; or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer of the Borrower becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
any Agent or any Lender Party; or

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $20,000,000 either individually or in the aggregate for all such Loan
Parties and Subsidiaries (but excluding Debt outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or

(f) any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $20,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced and not stayed or discontinued by any creditor upon such
judgment or order or (ii) there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a

 

75



--------------------------------------------------------------------------------

pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and for so long as (A) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer, which shall be rated at least “A” by A.M. Best Company, covering
full payment thereof and (B) such insurer has been notified, and has not
disputed the claim made for payment, of the amount of such judgment or order; or

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than any failure
to act on the part of the Collateral Agent to the extent an action by the
Collateral Agent would be required to perfect a security interest) cease to
create a valid and perfected first priority lien (except to the extent any liens
permitted under Section 5.02(a)(ii) would be superior by application of law) on
and security interest in the Collateral purported to be covered thereby; or

(k) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000 unless any other agreement or instrument governing
Material Debt sets forth a lower amount, then such amount; or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $5,000,000 unless any other agreement or instrument
governing Material Debt sets forth a lower amount, then such lower amount or
requires payments exceeding $1,000,000 per annum, unless any other agreement or
instrument governing Material Debt sets forth a lower amount, then such lower
amount; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $5,000,000
unless any other agreement or instrument governing Material Debt sets forth a
lower amount, then such lower amount; or

(n) any default under, or an “Event of Default” as defined in, the Senior
Subordinated Indenture shall have occurred and be continuing under Senior
Subordinated Indenture;

 

76



--------------------------------------------------------------------------------

(o) any default under, or an “Event of Default” as defined in, the 2007
Indenture shall have occurred and be continuing; or

(p) a Change of Control shall occur;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any portion of the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by the Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender pursuant to
Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare all or any portion of the Notes, all interest thereon and all
other amounts payable under this Agreement and the other Loan Documents (other
than Secured Hedge Agreements unless the applicable Hedge Bank otherwise agrees)
to be forthwith due and payable, whereupon all or such portion, as applicable,
of the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(x) the Commitments of each Lender Party and the obligation of each Lender Party
to make Advances (other than Letter of Credit Advances by the Issuing Bank or a
Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances by a
Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing Bank to
issue Letters of Credit shall automatically be terminated and (y) the Notes, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s office designated in such demand, for deposit in the Deposit
Account, an amount equal to the aggregate Reserved Available Amount of all
Letters of Credit then outstanding. If at any time the Administrative Agent or
the Collateral Agent determines that any funds held in the Deposit Account are
subject to any right or claim of any Person other than the Agents and the Lender
Parties or that the total amount of such funds is less than the aggregate
Reserved Available Amount of all Letters of Credit, the Borrower will, forthwith
upon demand by the Administrative Agent or the Collateral Agent, pay to the
Collateral Agent, as additional funds to be deposited and held in the Deposit
Account, an amount equal to the excess of (a) such aggregate Reserved Available
Amount over (b) the total amount of funds, if any, then held in the Deposit
Account that the Administrative Agent or the Collateral Agent, as the case may
be, determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit in the Deposit
Account, such funds shall be applied to reimburse the Issuing Bank or Revolving
Credit Lenders, as applicable, to the extent permitted by applicable law.

ARTICLE VII

THE AGENTS

SECTION 7.01. Authorization and Action. Each Lender Party (in its capacities as
a Lender, the Swing Line Bank (if applicable), the Issuing Bank (if applicable)
and on behalf of itself and its

 

77



--------------------------------------------------------------------------------

Affiliates as potential Hedge Banks) hereby appoints and authorizes each Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of the Notes), no Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or, if required hereby, all
Lenders), and such instructions shall be binding upon all Lender Parties and all
holders of Notes; provided, however, that no Agent shall be required to take any
action that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law. Each Agent agrees to give to each Lender Party
prompt notice of each notice given to it by the Borrower pursuant to the terms
of this Agreement.

SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 8.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 7.03. Wachovia and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, if any, Wachovia shall have the
same rights and powers under the Loan Documents as any other Lender Party and
may exercise the same as though it were not an Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
Wachovia in its individual capacity. Wachovia and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business with or own securities of any Loan Party or any such Subsidiary, all as
if Wachovia was not an Agent and without any duty to account therefor to the
Lender Parties. No Agent shall have any duty to disclose any information
obtained or received by it or any of its Affiliates relating to any Loan Party
or any of its Subsidiaries to the extent such information was obtained or
received in any capacity other than as such Agent.

 

78



--------------------------------------------------------------------------------

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not reimbursed by the Borrower) from and
against such Lender Party’s ratable share (determined as provided below) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such Agent
in any way relating to or arising out of the Loan Documents or any action taken
or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

(b) Each Lender Party severally agrees to indemnify the Issuing Bank (to the
extent not reimbursed by the Borrower) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse the Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 8.04, to the extent that the Issuing Bank is not promptly
reimbursed for such costs and expenses by the Borrower.

(c) For purposes of this Section 7.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal Dollar Amount of the Advances outstanding at such
time and owing to the respective Lender Parties, (ii) their respective Pro Rata
Shares of the aggregate Available Amount of all Letters of Credit outstanding at
such time and (iii) the aggregate unused portions of their respective Revolving
Credit Commitments at such time; provided that the aggregate principal Dollar
Amount of Swing Line Advances owing to the Swing Line Bank and of Letter of
Credit Advances owing to the Issuing Bank shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments. The failure of any Lender Party to reimburse any Agent or
the Issuing Bank, as the case may be, promptly upon demand for its ratable share
of any Dollar Amount required to be paid by the Lender Parties to such Agent or
the Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender Party of its obligation hereunder to reimburse such Agent or the
Issuing Bank, as the case may be, for its ratable

 

79



--------------------------------------------------------------------------------

share of such amount, but no Lender Party shall be responsible for the failure
of any other Lender Party to reimburse such Agent or the Issuing Bank, as the
case may be, for such other Lender Party’s ratable share of such amount. Without
prejudice to the survival of any other agreement of any Lender Party hereunder,
the agreement and obligations of each Lender Party contained in this
Section 7.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower and may be removed
at any time with or without cause by the Required Lenders; provided, however,
that any removal of the Administrative Agent will not be effective until it has
also been replaced as Collateral Agent, Swing Line Bank and Issuing Bank and
released from all of its obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lender Parties, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, such successor Agent shall succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents. If within 45 days after written
notice is given of the retiring Agent’s resignation or removal under this
Section 7.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above. After any retiring Agent’s
resignation or removal hereunder as Agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

SECTION 7.07. Bookrunner/ Co-arranger, Co-Arranger, Syndication Agent and
Documentation Agent Have No Liability. It is understood and agreed that none of
the Bookrunner/ Co-Arranger, the Co-Arranger, the Syndication Agent or the
Documentation Agent have any duties, responsibilities or liabilities under this
Agreement whatsoever.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document (other than Secured Hedge
Agreements), nor consent to any departure by the Borrower or any other Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders (or by the Administrative Agent on
their behalf upon its receipt of the consent thereof) and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any of the conditions, in the case of the Initial Extension of Credit,
specified in Section 3.02, without the written consent of each Lender (other
than any Lender that is, at such time, a Defaulting Lender);

 

80



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VI) without the written consent of such Lender;

(c) postpone any date scheduled for any payment of principal or interest under
Section 2.04 or 2.07, or any date fixed by the Administrative Agent for the
payment of fees or other amounts due to the Lenders (or any of them) hereunder
or under any other Loan Document, without the written consent of each Lender
directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Advance, or (subject to clause (v) of the second proviso to this Section 8.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Margin that
would result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Advance
or to reduce any fee payable hereunder;

(e) change the order of application of any prepayment of Loans between the
Facilities from the application thereof set forth in the applicable provisions
of Section 2.06(a) and (b) respectively, in any manner that materially and
adversely affects the Lenders under such Facilities;

(f) change any provision of this Section 8.01 without the written consent of
each Lender, or change (i) the definition of “Required Lenders” without the
written consent of each Lender or (ii) any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(h) release all or substantially all of the Subsidiary Guarantors from the
Subsidiary Guaranty, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank, in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of, or any fees or other amounts payable to,
the Administrative Agent under this Agreement or any other Loan Document;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Bank in addition to the Lenders required above, affect the rights or
duties of the Swing Line Bank under this Agreement; (iv) Section 8.07(k) may not
be amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Advances are being funded by an SPC at the

 

81



--------------------------------------------------------------------------------

time of such amendment, waiver or other modification; and (v) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including fax or e-mail communication) and
mailed, e-mailed, faxed or delivered, if to the Borrower, at its address at 500
108th Avenue NE, Bellevue, Washington 98004, Attention: Chief Financial Officer;
if to any Initial Lender Party, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender Party, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender Party; if to the Administrative Agent or the Collateral
Agent, at its address at 201 South College Street, Charlotte Plaza 8th Floor,
Charlotte, North Carolina 28288, Attention: Agency Services; or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and other communications shall,
when mailed, e-mailed or faxed, be effective when deposited in the mails or
transmitted by fax or e-mail, except that notices and communications to any
Agent pursuant to Article II, III or VII shall not be effective until received
by such Agent. Delivery by fax of an executed counterpart of a signature page to
any amendment or waiver of any provision of this Agreement or the Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof. Electronic mail and
Internet and intranet websites may be used by the Administrative Agent and/or
the Agents to distribute communications, such as financial statements and other
information as provided in Section 5.03, and to distribute Loan Documents for
execution by the parties thereto, and the Administrative Agent and the Agents
shall not be responsible for any losses, costs, expenses and liabilities that
may arise by reason of the use thereof, except for their own gross negligence or
willful misconduct. The Administrative Agent and the Lenders shall be entitled
to rely and act upon any notices (including telephonic notices) purportedly
given by or on behalf of the Borrower even if (a) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any form of notice specified herein, or (b) the terms thereof, as understood by
the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in accordance with this
Agreement, other than, with respect to any Agent or Lender, the losses, costs,
expenses and liabilities that result from the gross negligence or willful
misconduct of such Agent or Lender. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 8.03. No Waiver; Remedies; Entire Agreement. No failure on the part of
any Lender Party or any Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. This Agreement and the other Loan Documents constitute the
entire agreement of the parties with respect hereto.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand
(i) all costs and expenses of each Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of, or any
consent or waiver under, the Loan Documents (including, without limitation,
(A) all due diligence, collateral review, arrangement, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses and (B) the reasonable fees and
expenses of counsel for each Agent with respect thereto, with respect to

 

82



--------------------------------------------------------------------------------

advising such Agent as to its rights and responsibilities, or the perfection,
protection, interpretation or preservation of rights or interests, under the
Loan Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto) and (ii) all costs and expenses
of each Agent and each Lender Party in connection with the enforcement of the
Loan Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender Party with respect thereto). The
Borrower further agrees to pay any stamp or other taxes that may be payable in
connection with the execution or delivery of any Loan Document.

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facilities, the actual or proposed use of the proceeds of the Advances
or the Letters of Credit, the Loan Documents or any of the transactions
contemplated thereby, including, without limitation, any acquisition or proposed
acquisition (including, without limitation, the Acquisition) by the Borrower or
any of its Subsidiaries or Affiliates of all or any portion of the Equity
Interests in or Debt securities or substantially all of the assets of the
Company or any of its Subsidiaries or (ii) the actual or alleged presence of
Hazardous Materials on any property of any Loan Party or any of its Subsidiaries
or any Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Acquisition or the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim against any Agent, any Lender Party
or any of their Affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances or
the Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such

 

83



--------------------------------------------------------------------------------

Lender Party for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion or such failure to pay or
prepay, as the case may be, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender
Party to fund or maintain such Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 8.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01 or otherwise with the consent of the Required
Lenders, each Agent and each Lender Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or such Note or Notes and
although such Obligations may be unmatured. Each Agent and each Lender Party
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender Party and their respective Affiliates may
have.

SECTION 8.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lender Parties.

SECTION 8.07. Assignments and Participations. (a) Each Lender may and, so long
as no Default shall have occurred and be continuing, if demanded by the Borrower
(following a demand by such Lender pursuant to Section 2.10 or 2.12) upon at
least five Business Days’ notice to such Lender and the Administrative Agent
will, assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of its Commitment or Commitments, the
Advances owing to it and the Note or Notes held by it); provided, however, that
(i) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments and Advances being
assigned to such Eligible Assignee pursuant to such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $1,000,000 (or, in each case, such lesser amount as
shall be approved by the

 

84



--------------------------------------------------------------------------------

Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower) under
each Facility for which a Commitment or Advance is being assigned, (ii) each
such assignment shall be to an Eligible Assignee and (iii) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and (except in the case of an
assignment to a Person that, immediately prior to such assignment, was an
Affiliate or an Approved Fund of the assigning Lender) a processing and
recordation fee of $3,500.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or the Issuing Bank, as
the case may be, hereunder and (ii) the Lender or the Issuing Bank assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.10, 2.12 and 8.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or the Issuing Bank’s rights and obligations under this Agreement, such
Lender or the Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or the Issuing Bank, as the case may
be.

(d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
of the Advances owing under each Facility to, each Lender Party from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lender Parties may treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

 

85



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes a new Note to the order of such Eligible Assignee
in an amount equal to the Commitment assumed by it under each Facility pursuant
to such Assignment and Acceptance and, if any assigning Lender has retained a
Commitment hereunder under such Facility, a new Note to the order of such
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A-1, A-2 or A-3 hereto, as the case may be.

(f) The Issuing Bank may assign to an Eligible Assignee all or a portion of its
rights and obligations under the undrawn portion of its Letter of Credit
Commitment at any time; provided, however, that (i) each such assignment shall
be to an Eligible Assignee and (ii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement and

 

86



--------------------------------------------------------------------------------

the other Loan Documents (including, without limitation, the Advances owing to
it and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may create a security interest in all or
any portion of the Advances owing to it and the Note or Notes held by it to the
trustee for holders of obligations owed, or securities issued, by such fund as
security for such obligations or securities, provided, that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 8.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

SECTION 8.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
fax of an executed counterpart of a signature page to this Agreement shall be
effective as delivery of an original executed counterpart of this Agreement.

SECTION 8.09. No Liability of the Issuing Bank. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against the Issuing Bank, and the Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) the Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) the Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 8.10. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating such Lender
Party, (d) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender Party, (e) in connection with any litigation or
proceeding to which such Agent or such Lender Party or any of its Affiliates may
be a party or (f) in connection with the exercise of

 

87



--------------------------------------------------------------------------------

any right or remedy under this Agreement or any other Loan Document; provided,
that, any Agent and any Lender Party (and each employee, representative or other
agent of such Agent or such Lender Party, as applicable) may disclose to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the Acquisition and the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Agent or such Lender Party relating to such tax treatment
and tax structure, except that, with respect to any document or similar item
that in either case contains information concerning the tax treatment or tax
structure of the transaction as well as other information, this proviso shall
only apply to such portions of the document or similar item that relate to the
tax treatment or tax structure of the Acquisition and the transactions
contemplated hereby. The Borrower does not intend to treat the Advances and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). Each Loan Party acknowledges that one or
more of the Lender Parties may treat the Advances as part of a transaction that
is subject to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and
the Administrative Agent and such Lender Party or Lender Parties, as applicable,
may file such IRS forms or maintain such lists and other records as they may
determine is required by such Treasury Regulations.

SECTION 8.11. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each of the Loan Parties in respect of any such sum due from it to
the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than U.S. dollars, be discharged only to the extent that on the
Business Day following receipt by the Administrative Agent or such Lender of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender may in accordance with normal banking procedures purchase U.S.
dollars with the Judgment Currency. If the amount of U.S. dollars so purchased
is less than the sum originally due to the Administrative Agent or such Lender
in U.S. dollars, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender or the Person to whom such obligation was owing against such loss. If the
amount of U.S. dollars so purchased is greater than the sum originally due to
the Administrative Agent or such Lender in such currency, the Administrative
Agent and the Lenders agree to apply such excess to any Obligations hereunder
then due and payable.

SECTION 8.12. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of a Subsidiary Guarantor that owns such Collateral) in accordance
with the terms of the Loan Documents, the Collateral Agent will, at the
Borrower’s expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Loan Documents and, if
applicable, the release of such Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty.

SECTION 8.13. Jurisdiction, Etc. (a) EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR

 

88



--------------------------------------------------------------------------------

ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE COURTS OF
ANY JURISDICTION.

(b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

SECTION 8.14. GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.15. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND THE
LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES, THE
LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 8.16. PATRIOT ACT NOTICE. Each Lender subject to the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot
Act”), hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ESTERLINE TECHNOLOGIES CORPORATION

By

 

 

Name:   Robert D. George Title:   Vice President, Chief Financial Officer,
Secretary and Treasurer

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By  

 

Title:  

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Collateral Agent

By  

 

Title:  

WELLS FARGO BANK, N.A.,

as Syndication Agent

By  

 

Title:  

KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agent

By  

 

Title:  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Co-Documentation Agent

By

 

 

Title:   WACHOVIA CAPITAL MARKETS, LLC

(f/k/a Wachovia Securities, LLC),

as Bookrunner/Co-Lead Arranger

By

 

 

Title:   WELLS FARGO BANK, N.A., as Co-Lead Arranger

By

 

 

Title:  

 

2



--------------------------------------------------------------------------------

Initial Lenders

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Initial Lender, Issuing Bank and Swing Line Bank

By

 

 

Title:   THE BANK OF NEW YORK

By

 

 

Title:   KEY BANK NATIONAL ASSOCIATION

By

 

 

Title:   U.S. BANK NATIONAL ASSOCIATION

By

 

 

WELLS FARGO BANK, N.A.

By

 

 

Title:  

 

3



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of Initial
Lender

  

Revolving

Credit
Commitment

  

Swing

Line

Commitment

  

Letter of

Credit
Commitment

  

Sterling Term
Loan

Commitment

   US Term Loan
Commitment   

Lending

Office

Wachovia Bank,

National

Association

   $24,499,975.56    $10,000,000    $50,000,000    £6,982,493.03   
$12,249,987.78    See Section 8.02
of Exhibit A

Wells Fargo Bank,

N.A.

   $24,499,975.56    —      —      £6,982,493.03    $12,249,987.78    999 3rd
Avenue,
11th Floor
Seattle, WA 98199
Attn.: Russ Carson
tel.: (206) 292-3207
fax.: (206) 343-6626

The Bank of New

York

   $14,633,484.27    —      —      £4,170,543.02    $7,316,742.13   
One Wall St., 22nd Floor
New York, NY 10005
Attn.: Dawn Hertling
tel.: (212) 635-6742
fax: (212) 635-6399

KeyBank National

Association

   $21,792,360.43    —      —      £6,210,822.72    $10,896,180.22   
127 Public Square
Cleveland, Ohio 44114
Attn.: Frank Jancar
tel.: (216) 689-0571
fax.: (216) 689-0511

Bank of America,

N.A.

   $21,792,360.43    —      —      £6,210,822.72    $10,896,180.22   
333 South Hope Street,
Mail Code: CA9-193-28-05
Los Angeles, CA 90071
Attn: Robert Troutman
tel.: (213) 621-8765
fax.: (213) 621-8793



--------------------------------------------------------------------------------

U.S. Bank

National

Association

  $17,890,097.96   —     —     £5,098,677.92   $8,945,048.98   

1420 Fifth Avenue, 10th

Floor Seattle, Washington 98101 Attn.: David M. Purcell

tel.: (206) 344-3643

fax.: (206) 344-3654

Calyon

New York Branch

  $12,233,233.34   —     —     £3,486,471.50   $6,116,616.67   

1301 Avenue of the Americas

New York, NY 10019

Attn: Yuri Muzichenko

tel: (212) 261-7311

fax: (212) 459-3179

BMO Capital

Markets Financing,

Inc.

  $9,794,319.29   —     —     £2,791,381.00   $4,897,159.65   

111 West Monroe Street, 10th Floor

Chicago, IL 60603

Attn: Pauline Christopher

tel: (312) 461-7009

fax: (312) 461-5225

HSBC Bank USA,

N.A.

  $13,696,581.77   —     —     £3,903,525.80   $6,848,290.88   

600 University Street, Suite 2323

Seattle, WA 98101

Attn: Leslie T. Chang

tel: (206) 233-8792

fax: (206) 233-0808

 



--------------------------------------------------------------------------------

The Bank of Nova

Scotia

   $7,345,739.47    —      —      £2,093,535.75    $3,672,869.74   
580 California Street,
Suite 2100
San Francisco, CA
94101
Attn: Mark Sparrow
tel: (415) 986-1100
fax: (415) 397-0791

Societe Generale

   $7,345,739.47    —      —      £2,093,535.75    $3,672,869.74   
181 West Madison Street
Chicago, IL 60602
Attn: Thomas Myhre
tel: (312) 578-5015
fax: (312) 578-5099

Commerzbank AG,

New York and

Grand Cayman

Branches

   $7,345,739.47    —      —      £2,093,535.75    $3,672,869.74   
633 West 5th Street, Suite
6600
Los Angeles, CA 90071
Attn: Matt Havens
tel: (213) 683-5402
fax: (213) 623-0039

Barclays Bank

PLC

   $4,897,159.65    —      —      £1,395,690.50    $2,448,579.82    Level 28
1 Churchill Place,
London E14 5HP
Attn: John Davey
tel: +44 7775 546 369
fax: +44 20 7116 7651

Bear Stearns

Corporate Lending

Inc.

   $4,897,159.65    —      —      £1,395,690.50    $2,448,579.82   
383 Madison Avenue,
8th Floor
New York, NY 10179
Attn: Santiago Caraballo
tel.: (212) 272-8844
fax: (212) 272-9184

 



--------------------------------------------------------------------------------

Union Bank of

California

   $7,336,073.69    —      —      £2,090,781.00    $3,668,036.85   

1501 Commerce Street

Tacoma, WA 98402

Attn: Ray Ward

tel: (253) 591-2543

fax: (253) 383-0875

TOTAL    $200,000,000    $10,000,000    $50,000,000    £57,000,000   
$100,000,000   

 



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF

STERLING TERM NOTE

STERLING TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Sterling Term Loan Advance made by the Lender to the
Borrower under that certain Credit Agreement, dated as of June 11, 2003 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders and agents from time to time
party thereto, Wachovia Bank, National Association, as Administrative Agent,
Swing Line Bank and Issuing Bank.

The Borrower promises to pay interest on the unpaid principal amount of the
Sterling Term Loan Advance from the date of such Advance until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in British Pounds Sterling in
immediately available funds at the Administrative Agent’s Account (or such other
account as directed by the Administrative Agent). If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Sterling Term Note is one of the Sterling Term Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Sterling Term
Note is also entitled to the benefits of the Subsidiary Guaranty and is secured
by the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Sterling Term Note shall become, or may be declared to be, immediately
due and payable all as provided in the Agreement. The Lender may also attach
schedules to this Sterling Term Note and endorse thereon the date, amount and
maturity of its Sterling Term Loan Advance and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Sterling Term Note.



--------------------------------------------------------------------------------

THIS STERLING TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

ESTERLINE TECHNOLOGIES CORPORATION

By:

 

 

Name:

  Robert D. George

Title:

  Vice President, Chief Financial Officer, Secretary and Treasurer



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Advance

Made

 

Amount of

Advance

Made

 

End of

Interest

Period

 

Amount of
Principal or
Interest Paid

This Date

 

Outstanding
Principal

Balance This

Date

 

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF US

TERM NOTE

US TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the US Term Loan Advance made by the Lender to the Borrower
under that certain Credit Agreement, dated as of June 11, 2003 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders and agents from time to time party
thereto, Wachovia Bank, National Association, as Administrative Agent, Swing
Line Bank and Issuing Bank.

The Borrower promises to pay interest on the unpaid principal amount of the US
Term Loan Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in U.S. dollars in
immediately available funds at the Administrative Agent’s Account (or such other
account as directed by the Administrative Agent). If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This US Term Note is one of the US Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This US Term Note is also entitled
to the benefits of the Subsidiary Guaranty and is secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this US Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Lender may also attach schedules to this US Term
Note and endorse thereon the date, amount and maturity of its US Term Loan
Advance and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this US Term Note.

THIS US TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

ESTERLINE TECHNOLOGIES CORPORATION By:  

 

Name:

  Robert D. George

Title:

  Vice President, Chief Financial Officer, Secretary and Treasurer



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Advance

Made

 

Amount of

Advance

Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding
Principal

Balance This

Date

 

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of June 11, 2003 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among Esterline Technologies Corporation,
a Delaware corporation (the “Borrower”), the Lender Parties party thereto,
Wachovia Bank, National Association, as Collateral Agent and as Administrative
Agent for the Lender Parties.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

(1) Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, such Assignee’s Commitments and the amount
of the Advances owing to such Assignee will be as set forth on Schedule 1
hereto.

(2) Such Assignor (i) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note or Notes held by such Assignor and requests that the
Administrative Agent exchange such Note or Notes for a new Note or Notes payable
to the order of such Assignee in an amount equal to the Commitments assumed by
such Assignee pursuant hereto or new Notes payable to the order of such Assignee
in an amount equal to the Commitments assumed by such Assignee pursuant hereto
and such Assignor in an amount equal to the Commitments retained by such
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.

(3) Such Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit



--------------------------------------------------------------------------------

analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon any Agent, any Assignor or
any other Lender Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) represents and
warrants that its name set forth on Schedule 1 hereto is its legal name;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (vi) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender Party; and (vii) attaches any U.S. Internal Revenue
Service forms required under Section 2.12 of the Credit Agreement.

(4) Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

(5) Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) such Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender Party thereunder and (ii) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Advance Parties under the Loan Documents to the extent any claim thereunder
relates to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

(6) Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee. Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.

(7) This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

(8) This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by fax shall be effective as
delivery of an original executed counterpart of this Assignment and Acceptance.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNORS:

              

Revolving Credit Facility

              

Percentage interest assigned

   %    %    %    %    %

Revolving Credit Commitment assigned

   $        $        $        $        $    

Aggregate outstanding principal amount of Revolving Credit Advances assigned

   $        $        $        $        $    

Principal amount of Revolving Credit Note payable to Assignor

   $        $        $        $        $    

Letter of Credit Facility

              

Letter of Credit Commitment assigned

   $        $        $        $        $    

Letter of Credit Commitment retained

   $        $        $        $        $    

Sterling Term Loan Advance

              

Aggregate outstanding principal amount of Sterling Term Loan Advance assigned

   £        £        £        £        £    

US Term Loan Advance

              

Aggregate outstanding principal amount of Sterling Term Loan Advance assigned

   $        $        $        $        $    

ASSIGNEES:

              

Revolving Credit Facility

              

Percentage interest assumed

   %    %    %    %    %

Revolving Credit Commitment assumed

   $        $        $        $        $    

Aggregate outstanding principal amount of Revolving Credit Advances assumed

   $        $        $        $        $    

Principal amount of Revolving Credit Note payable to Assignee

   $        $        $        $        $    

Letter of Credit Facility

              

Letter of Credit Commitment assumed

   $        $        $        $        $    

Sterling Term Loan Advance

              

Aggregate outstanding principal amount of Sterling Term Loan Advance assumed

   £        £        £        £        £    

US Term Loan Advance

              

Aggregate outstanding principal amount of US Term Loan Advance assumed

   $        $        $        $        $    



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

7                         ,        

 

Assignors

 

  , as Assignor [Type or print legal name of Assignor]  

 

By  

 

Title:   Dated:                            ,        

 

 

  , as Assignor [Type or print legal name of Assignor]  

 

By  

 

Title:   Dated:                            ,        

--------------------------------------------------------------------------------

7

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.



--------------------------------------------------------------------------------

Assignees                                                              , as
Assignee [Type or print legal name of Assignee] By  

 

Title:   Dated:                    ,          Domestic Lending Office:
Eurodollar Lending Office:                                       
                      , as Assignee [Type or print legal name of Assignee] By  

 

Title:   Dated:                    ,          Domestic Lending Office:
Eurodollar Lending Office:



--------------------------------------------------------------------------------

Accepted this      day of             ,         
WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By  

 

Title:   [Approved this      day of             ,         

 

[ESTERLINE TECHNOLOGIES CORPORATION] By  

 

Title: ]1  

--------------------------------------------------------------------------------

1

If no Event of Default has occurred, the approval of the Borrower shall be
required.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

NOTICE OF CONVERSION

Wachovia Bank, National Association,

as Administrative Agent

under the Credit Agreement

referred to below

201 South College Street, 8th Floor

Charlotte, North Carolina 28288

[Date]

Attn:                                         

Ladies and Gentlemen:

The undersigned Esterline Technologies Corporation, refers to the Credit
Agreement dated as of June 11, 2003 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the "Credit Agreement";
the terms defined therein being used herein as therein defined), among the
undersigned, the Lender Parties party thereto, Wachovia Bank, National
Association, as Collateral Agent and as Administrative Agent for the Lender
Parties, and hereby gives you notice, irrevocably, pursuant to Section 2.09 of
the Credit Agreement that the undersigned hereby requests a Conversion under the
Credit Agreement, and in that connection sets forth below the information
relating to such Conversion (the "Proposed Conversion") as required by
Section 2.09 of the Credit Agreement

 

Facility

  

Currency

  

Type of Advance

  

Interest Period

  

Date

  

Amount to be
Converted

  

Requested Interest
Rate (Base
Rate/Eurodollar
Rate)

  

Requested Interest
Period (one, two,
three or six
months – for
Eurodollar
Rate only)

                                                              

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Conversion:

(A) The representations and warranties contained in each Loan Document are
correct in all material respects on and as of the date of the Proposed
Conversion, before and after giving effect to the Proposed Conversion and to the
application of the proceeds therefrom, as though made on and as of such date,
other than any such representations or warranties that, by their express terms,
refer to a specific date other than the date of the Proposed Conversion, in
which case, as of such specific date.

(B) No Default has occurred and is continuing, or would result from such
Proposed Conversion or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Conversion by fax shall be
effective as delivery of an original executed counterpart of this Notice of
Conversion.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours,

ESTERLINE TECHNOLOGIES CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 